--------------------------------------------------------------------------------

EXHIBIT 10(c)

EXECUTION COPY

  [graphic1.gif]

 

CREDIT AGREEMENT

dated as of April 30, 2004

among

CLECO CORPORATION,
as Borrower

The Lenders Party Hereto

BANK ONE, NA,
as Syndication Agent

WESTLB AG, NEW YORK BRANCH,
as Documentation Agent

ALLIED IRISH BANKS, P.L.C.
COBANK, ACB
COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES
and
KEYBANK NATIONAL ASSOCIATION,
as Managing Agents

and

THE BANK OF NEW YORK,
as Administrative Agent
___________________________

BNY CAPITAL MARKETS, INC.,
and
BANC ONE CAPITAL MARKETS, INC.
as Co‑Lead Arrangers

BNY CAPITAL MARKETS, INC.,
as Book Runner

 

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 1. DEFINITIONS

 

1



Section 1.1

Defined Terms

1



Section 1.2

Terms Generally

19



Section 1.3

 

Accounting Terms

 

19

ARTICLE 2. AMOUNT AND TERMS OF LOANS

 

19



Section 2.1

Revolving Credit Loans

19



Section 2.2

Notes

20



Section 2.3

Revolving Credit Loans; Procedure

20



Section 2.4

Competitive Bid Loans; Procedure

21



Section 2.5

Termination and Reduction of Aggregate Commitments

23



Section 2.6

Prepayments of the Loans

24



Section 2.7

Conversions and Continuations

25



Section 2.8

Letters of Credit

26



Section 2.9

Interest Rate and Payment Dates

30



Section 2.10

Substituted Interest Rate

31



Section 2.11

Taxes

31



Section 2.12

Increased Costs; Illegality

33



Section 2.13

Break Funding Payments

34



Section 2.14

Lenders' Records

35



Section 2.15

 

Substitution of Lender

 

35

ARTICLE 3. FEES; PAYMENTS

 

36



Section 3.1

Fees

36



Section 3.2

 

Pro Rata Treatment and Application of Principal Payments

 

36

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

 

38



Section 4.1

Subsidiaries; Capitalization

38



Section 4.2

Existence and Power

38



Section 4.3

Authority

38



Section 4.4

Binding Agreement

38



Section 4.5

Litigation and Regulatory Proceedings

38



Section 4.6

Required Consents

39



Section 4.7

No Conflicting Agreements, Compliance with Laws

39



Section 4.8

Governmental Regulations

39



Section 4.9

Federal Reserve Regulations; Use of Loan Proceeds

40



Section 4.10

Plans

40



Section 4.11

Financial Statements

40



Section 4.12

Property

40



Section 4.13

 

Environmental Matters

 

41

ARTICLE 5. CONDITIONS TO EFFECTIVENESS

 

41



Section 5.1

Evidence of Action

41



Section 5.2

This Agreement

42



Section 5.3

Notes

42



Section 5.4

Approvals

42



Section 5.5

Certain Agreements

42



Section 5.6

Opinion of Counsel to the Borrower

42



Section 5.7

Terminating Indebtedness

42



Section 5.8

Compliance; Officer's Certificate

43

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

Section 5.9

 

Fees and Expenses

 

43

ARTICLE 6. CONDITIONS OF LENDING ‑ ALL LOANS

 

43



Section 6.1

Compliance

43



Section 6.2

Credit Request; Competitive Bid Request

43



Section 6.3

Law

43



Section 6.4

 

Other Documents

 

43

ARTICLE 7. AFFIRMATIVE COVENANTS

 

44



Section 7.1

Financial Statements

44



Section 7.2

Certificates; Other Information

45



Section 7.3

Legal Existence

45



Section 7.4

Taxes

45



Section 7.5

Insurance

46



Section 7.6

Payment of Indebtedness and Performance of Obligations

46



Section 7.7

Condition of Property

46



Section 7.8

Observance of Legal Requirements

46



Section 7.9

Inspection of Property; Books and Records; Discussions

47



Section 7.10

Licenses, Intellectual Property

47



Section 7.11

Financial Covenants

47



Section 7.12

 

Use of Proceeds

 

47

ARTICLE 8. NEGATIVE COVENANTS

 

47



Section 8.1

Indebtedness

48



Section 8.2

Liens

48



Section 8.3

Merger, Consolidation, Purchase or Sale of Assets, Etc.

50



Section 8.4

Loans, Advances, Investments, etc.

52



Section 8.5

Amendments, etc. of Employee Stock Ownership Plan

52



Section 8.6

Restricted Payments

52



Section 8.7

Transactions with Affiliates

53



Section 8.8

Restrictive Agreements

53



Section 8.9

Permitted Hedge Agreements

54



Section 8.10

 

Covenants Applicable to the Unrestricted Subsidiary Group

 

54

ARTICLE 9. EVENTS OF DEFAULT

 

55

ARTICLE 10. THE ADMINISTRATIVE AGENT

 

58



Section 10.1

Appointment

58



Section 10.2

Delegation of Duties

58



Section 10.3

Exculpatory Provisions

58



Section 10.4

Reliance by Administrative Agent

58



Section 10.5

Notice of Default

59



Section 10.6

Non Reliance on Administrative Agent and Other Lenders

59



Section 10.7

Administrative Agent in Its Individual Capacity

60



Section 10.8

 

Successor Administrative Agent

 

60

ARTICLE 11. OTHER PROVISIONS

 

60



Section 11.1

Amendments and Waivers

60



Section 11.2

Notices

61

(ii)

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

Section 11.3

Survival

62

Section 11.4

Expenses; Indemnity; Damage Waiver

62

Section 11.5

Lending Offices 

63

Section 11.6

Assignments and Participations

63

Section 11.7

Counterparts; Integration; Effectiveness

65

Section 11.8

Severability

65

Section 11.9

Right of Set off

66

Section 11.10

Governing Law; Jurisdiction; Consent to Service of Process

66

Section 11.11

WAIVER OF JURY TRIAL

67

Section 11.12

Headings

67

 SCHEDULES:

Schedule 1.1

List of Existing Letters of Credit

Schedule 4.1

List of Subsidiaries

Schedule 4.5

List of Litigation and Regulatory Proceedings

Schedule 4.13

List of Environmental Matters

Schedule 8.2

List of Existing Liens

Schedule 8.8

List of Existing Restrictions

Schedule 8.10(b)

List of Existing Unrestricted Subsidiary Group Liens

Schedule 8.10(c)

List of Existing Unrestricted Subsidiary Group Restrictions

 

EXHIBITS:

Exhibit A

List of Commitments

Exhibit B

Form of Note

Exhibit C

Form of Credit Request

Exhibit D

Form of Competitive Bid Request

Exhibit E

Form of Invitation to Bid

Exhibit F

Form of Competitive Bid

Exhibit G

Form of Competitive Bid Accept/Reject Letter

Exhibit H

Form of Competitive Bid Loan Confirmation

Exhibit I

Form of Notice of Conversion/Continuation

Exhibit J

Form of Assignment and Acceptance Agreement

Exhibit K

Form of Opinion of Counsel to the Borrower

Exhibit L

Approved Subordination Terms

Exhibit M

Form of Compliance Certificate

(iii)

--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 30, 2004, by and among CLECO CORPORATION,
the Lenders party hereto, BANK ONE, NA, as syndication agent hereunder, WESTLB
AG, NEW YORK BRANCH, as documentation agent hereunder, ALLIED IRISH BANKS,
P.L.C., COBANK, ACB, COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES and
KEYBANK NATIONAL ASSOCIATION, as managing agents hereunder and THE BANK OF NEW
YORK, as Administrative Agent for the Lenders hereunder.

ARTICLE 1.  DEFINITIONS

Section 1.1  Defined Terms

As used in this Agreement, terms defined in the preamble have the meanings
therein indicated, and the following terms have the following meanings:

"ABR Advances": the Revolving Credit Loans (or any portions thereof) at such
time as they (or such portions) are made and/or being maintained at a rate of
interest based upon the Alternate Base Rate.

"Acadia Holdings": Acadia Power Holdings LLC, a Louisiana limited liability
company and a wholly owned subsidiary of Midstream.

"Acadia Power": Acadia Power Partners LLC, a Delaware limited liability company,
which is fifty percent (50%) owned by Acadia Holdings.

"Accountants": PricewaterhouseCoopers, L.L.P. (or any successor thereto), or
such other firm of certified public accountants of recognized national standing
selected by the Borrower.

"Administrative Agent": BNY, in its capacity as administrative agent for the
Lenders hereunder.

"Administrative Questionnaire": an Administrative Questionnaire in a form
supplied by the Administrative Agent.

"Adjusted Total Indebtedness": at any time, Total Indebtedness minus the amount
of any Indebtedness of the Borrower or any Subsidiary (other than the Utility)
included therein to the extent that it is non‑recourse to the Borrower or the
Utility.

"Adjusted Total Capitalization": at any time, the difference between (i) the sum
of each of the following at such time with respect to the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP: (a)
preferred Stock (less deferred compensation relating to unallocated convertible
preferred Stock held by the Employee Stock Ownership Plan), plus (b) common
Stock and any premium on capital Stock thereon (as such term is used in the
Financial Statements), plus (c) retained earnings, plus (d) Adjusted Total
Indebtedness, and (ii) treasury Stock at such time of the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

"Advance": with respect to a Revolving Credit Loan, an ABR Advance or a
Eurodollar Advance, as the case may be.

"Affected Advance": as defined in Section 2.10.

--------------------------------------------------------------------------------

"Affiliate": with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person specified.

"Agents": collectively, the Administrative Agent, the Syndication Agent, the
Documentation Agent and the Managing Agents.

"Aggregate Commitments": on any date, the sum of all Commitments on such date. 
The initial amount of the Aggregate Commitments on the Agreement Date is
$150,000,000.

"Agreement": this Credit Agreement.

"Agreement Date": the first date appearing in this Agreement.

"Alternate Base Rate": on any date, a rate of interest per annum equal to the
higher of (i) the Federal Funds Rate in effect on such date plus 1/2 of 1% or
(ii) the BNY Rate in effect on such date.

"Applicable Facility Fee Percentage": with respect to the amount of the
Aggregate Commitments, at all times during which the applicable Pricing Level
set forth below is in effect, the percentage set forth below next to such
Pricing Level, subject to the provisos set forth below:

Pricing Level


Applicable
Facility Fee
Percentage


Pricing Level I

0.175%

Pricing Level II

0.225%

Pricing Level III

0.250%

Pricing Level IV

0.275%

Pricing Level V

0.350%

Pricing Level VI

0.600%

Pricing Level VII

0.750%

Changes in the Applicable Facility Fee Percentage resulting from a change in the
Pricing Level shall become effective on the effective date of any change in the
Senior Debt Rating from S&P or Moody's.  Notwithstanding anything herein to the
contrary, in the event of a split in the Senior Debt Rating from S&P and Moody's
that would otherwise result in the application of more than one Pricing Level
(had the provisions regarding the applicability of other Pricing Levels
contained in the definitions thereof not been given effect), then the Applicable
Facility Fee Percentage shall be determined as follows: (i) in the event of a
split in the Senior Debt Rating from S&P and Moody's by one rating level, then
the Applicable Facility Fee Percentage shall be determined using the Pricing
Level within which the higher of the two rating categories would otherwise fall,
and (ii) in the event of a split in the Senior Debt Rating from S&P and Moody's
by more than one rating level, then the Applicable Margin shall be determined
using the Pricing Level within which the next highest level above the lower of
the two rating categories would otherwise fall.

"Applicable Lending Office": in respect of any Lender, (i) in the case of such
Lender's ABR Advances and Competitive Bid Loans, its Domestic Lending Office or
(ii) in the case of such Lender's Eurodollar Advances, its Eurodollar Lending
Office.

-2-

--------------------------------------------------------------------------------

"Applicable Margin":

(a)        subject to the provisions of clause (b) below, with respect to the
unpaid principal amount of Eurodollar Advances and LC Fees at all times during
which the applicable Pricing Level set forth below is in effect, the percentage
set forth below next to such Pricing Level, subject to the provisos set forth in
clause (d) below:

Pricing Level


Applicable
Margin


Pricing Level I

0.700%

Pricing Level II

0.775%

Pricing Level III

1.000%

Pricing Level IV

1.225%

Pricing Level V

1.400%

Pricing Level VI

1.400%

Pricing Level VII

2.250%

(b)             Changes in the Applicable Margin resulting from a change in the
Pricing Level shall become effective on the effective date of any change in the
Senior Debt Rating from S&P or Moody's.  Notwithstanding anything in clause (a)
of this definition to the contrary, in the event of a split in the Senior Debt
Rating from S&P and Moody's that would otherwise result in the application of
more than one Pricing Level (had the provisions regarding the applicability of
other Pricing Levels contained in the definitions thereof not been given
effect), then the Applicable Margin shall be determined as follows: (i) in the
event of a split in the Senior Debt Rating from S&P and Moody's by one rating
level, then the Applicable Margin shall be determined using the Pricing Level
within which the higher of the two rating categories would otherwise fall, and
(ii) in the event of a split in the Senior Debt Rating from S&P and Moody's by
more than one rating level, then the Applicable Margin shall be determined using
the Pricing Level within which the next highest level above the lower of the two
rating categories would otherwise fall.

"Approved Fund": with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

"Approved Subordination Terms": terms of subordination substantially as set
forth on Exhibit L.

"Asset Sale": any sale, transfer or other disposition by the Borrower or any of
the Restricted Subsidiaries to any Person of any Property (including any Stock
or other securities of another Person) of the Borrower or any of the Restricted
Subsidiaries, other than inventory or accounts receivables or other receivables
sold, transferred or otherwise disposed of in the ordinary course of business,
provided that, notwithstanding anything in this definition to the contrary, for
purposes of the Loan Documents, the term "Asset Sale" shall not include the
creation or granting of any Lien other than a conditional sale or other title
retention arrangement.

"Assignment and Acceptance Agreement": an assignment and acceptance agreement
executed by a Lender and an assignee (with the consent of any party whose
consent is required by Section 11.6), and accepted by the Administrative Agent,
substantially in the form of Exhibit J.

"Bank One": Bank One, NA.

-3-

--------------------------------------------------------------------------------

"Bid Rate": as defined in Section 2.4(b).

"BNY": The Bank of New York.

"BNY Rate": the rate of interest per annum publicly announced from time to time
by BNY as its prime commercial lending rate at its principal office in New York
City; each change in the BNY Rate being effective from and including the date
such change is publicly announced as being effective. The BNY Rate is not
intended to be lowest rate of interest charged by BNY in connection with
extensions of credit to borrowers.

"Borrower": Cleco Corporation, a Louisiana corporation.

"Borrower Financial Statements": as defined in Section 4.11(a).

"Borrowing Date": any Business Day on which (i) the Lenders make Revolving
Credit Loans in accordance with a Credit Request, (ii) one or more Lenders make
Competitive Bid Loans pursuant to Competitive Bids which have been accepted by
the Borrower or (iii) the Issuing Bank issues a Letter of Credit or a Letter of
Credit is renewed, extended or amended.

"Business Day": for all purposes other than as set forth in clause (ii) below,
(i) any day other than a Saturday, a Sunday or a day on which commercial banks
located in New York City are authorized or required by law or other governmental
action to close and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Advances,
any day which is a Business Day described in clause (i) above and which is also
a day on which dealings in foreign currency and exchange and Eurodollar funding
between banks may be carried on in London, England.

"Capital Lease Obligations": with respect to any Person, obligations of such
Person with respect to leases which, in accordance with GAAP, are required to be
capitalized on the financial statements of such Person.

"Change in Control": the occurrence of any of the following: (i) the
consummation of any transaction the result of which is that any "person" or
"group" (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934) becomes the "beneficial owner" (as such term is defined in Rule 13d‑3
under the Securities Exchange Act of 1934) of more than 50% of the total voting
power in the aggregate of all classes of the Voting Securities of the Borrower
then outstanding, (ii) the occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were
neither nominated by the board of directors of the Borrower nor appointed by
directors so nominated, (iii) the failure of the Borrower to (x) own directly,
beneficially and of record, 100% of the aggregate ordinary voting power and
economic interests represented by the issued and outstanding equity interests of
the Utility on a fully diluted basis or (y) be the sole member of the Utility,
(iv) the failure of the Borrower to own directly 100% of the aggregate ordinary
voting power and economic interests represented by the issued and outstanding
equity interests of Midstream on a fully diluted basis, (v) the failure of the
Borrower to own directly or indirectly, 100% of the aggregate ordinary voting
power and economic interests represented by the issued and outstanding equity
interests of Acadia Holdings and Evangeline, in each case on a fully diluted
basis or (vi) the failure of the Borrower to own directly or indirectly, 50% of
the aggregate ordinary voting power and economic interests represented by the
issued and outstanding equity interests of Acadia Power.

"Change in Law": (i) the adoption of any law, rule or regulation after the
Agreement Date, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any

-4-

--------------------------------------------------------------------------------

Governmental Authority after the Agreement Date or (iii) compliance by any
Credit Party (or, for purposes of Section 2.12(b), by any lending office of such
Credit Party or by such Credit Party's holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Agreement Date.

"CLE Resources": CLE Resources, Inc., a Delaware corporation and a direct
wholly‑owned Subsidiary.

"Cleco Support": Cleco Support Group LLC, a Louisiana limited liability company
and a direct wholly‑owned Subsidiary.

"Closing Date": the date on which the conditions specified in Article 5 are
satisfied (or waived in accordance with Section 11.1).

"Code": the Internal Revenue Code of 1986.

"Commitment": with respect to each Lender, the commitment of such Lender to make
Revolving Credit Loans and to acquire participations in Letters of Credit
hereunder in an aggregate outstanding amount not exceeding the amount of such
Lender's Commitment as set forth on Exhibit A or in the Assignment and
Acceptance Agreement pursuant to which such Lender shall have assumed its
Commitment, as applicable, as such Commitment may be increased or reduced from
time to time pursuant to Section 2.5 or pursuant to assignments by or to such
Lender pursuant to Section 11.6.

"Commitment Percentage": as of any date and with respect to each Lender, the
percentage equal to a fraction (i) the numerator of which is the Commitment of
such Lender on such date (or, if there are no Commitments on such date, on the
last date upon which one or more Commitments were in effect), and (ii) the
denominator of which is the sum of the Commitments of all Lenders on such date
(or, if there are no Commitments on such date, on the last date upon which one
or more Commitments were in effect).

"Commitment Period": the period from the Closing Date to but excluding the
earlier of the Maturity Date or, if different, the date of termination of the
Commitments.

"Competitive Bid": an offer by a Lender, in the form of Exhibit F, to make a
Competitive Bid Loan.

"Competitive Bid Accept/Reject Letter": a notification given by the Borrower
pursuant to Section 2.4 in the form of Exhibit G.

"Competitive Bid Loan": each Loan from a Lender to the Borrower pursuant to
Section 2.4.

"Competitive Bid Loan Confirmation": a confirmation by the Administrative Agent
to a Lender of the acceptance by the Borrower of any Competitive Bid (or Portion
thereof) made by such Lender, substantially in the form of Exhibit H.

"Competitive Bid Request": a request by the Borrower, substantially in the form
of Exhibit D, for Competitive Bids.

"Competitive Interest Period": as to any Competitive Bid Loan, the period
commencing on the date of such Competitive Bid Loan and ending on the date
requested in the Competitive Bid

-5-

--------------------------------------------------------------------------------

Request with respect to such Competitive Bid Loan, which date shall not be
earlier than 7 days after the date of such Competitive Bid Loan or later than
180 days after the date of such Competitive Bid Loan; provided, however, that if
any Competitive Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day,
unless such next succeeding Business Day would be a date on or after the
Maturity Date, in which case such Competitive Interest Period shall end on the
next preceding Business Day, and provided further that no Competitive Interest
Period shall end after the Maturity Date. Interest shall accrue from and
including the first day of a Competitive Interest Period to but excluding the
last day of such Competitive Interest Period.

"Compliance Certificate": a certificate substantially in the form of Exhibit M.

"Contingent Obligation": as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any return on any investment made by
another Person or any Indebtedness, lease, dividend or other obligation of any
other Person in any manner, whether contingent or whether directly or
indirectly, including any obligation in respect of the liabilities of any
partnership in which such other Person is a general partner, except to the
extent that such liabilities of such partnership are nonrecourse to such other
Person and its separate Property. The amount of any Contingent Obligation of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith,
provided that, notwithstanding anything in this definition to the contrary, the
amount of any Contingent Obligation of a Person in respect of any Permitted
Hedge Agreement by any other Person with a counterparty shall be deemed to be
the maximum reasonably anticipated liability of such other Person, as determined
in good faith by such Person, net of any obligation or liability of such
counterparty in respect of any Permitted Hedge Agreement with such Person,
provided further that the obligations of such other Person under such Permitted
Hedge Agreement with such counterparty shall be terminable at the election of
such other Person in the event of a default by such counterparty in its
obligations to such other Person.

"Conversion/Continuation Date": the date on which (i) a Eurodollar Advance is
converted to an ABR Advance, (ii) the date on which an ABR Advance is converted
to a Eurodollar Advance or (iii) the date on which a Eurodollar Advance is
continued as a new Eurodollar Advance.

"Corporate Officer": with respect to the Borrower, the chairman of the board,
the president, any vice president, the chief executive officer, the chief
financial officer, the secretary, the treasurer, or the controller thereof.

"Credit Exposure": means, with respect to any Lender at any time, such Lender's
Revolving Credit Exposure, plus the outstanding principal amount of such
Lender's Competitive Bid Loans at such time.

"Credit Parties": collectively, the Agents, the Issuing Bank and the Lenders.

"Credit Request": a request for Revolving Credit Loans and New Letters of Credit
in the form of Exhibit C.

"Default": any of the events specified in Article 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

"Documentation Agent": WestLB AG, in its capacity as documentation agent for the
Lenders hereunder.

-6-

--------------------------------------------------------------------------------

"Dollars" and "$": lawful currency of the United States.

"Domestic Lending Office": in respect of any Lender, initially, the office or
offices of such Lender designated as such on its Administrative Questionnaire;
thereafter, such other office of such Lender through which it shall be making or
maintaining ABR Advances or Competitive Bid Loans, as reported by such Lender to
the Administrative Agent and the Borrower, provided that any Lender may so
report different Domestic Lending Offices for all of its ABR Advances and all of
its Competitive Bid Loans, whereupon references to the Domestic Lending Office
of such Lender shall mean either or both of such offices, as applicable.

"EBITDA": for any period, net income for such period of the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP, plus,
without duplication and to the extent deducted in determining such net income,
the sum of (i) Interest Expense for such period, (ii) provision for income taxes
for such period, (iii) the aggregate amount attributable to depreciation and
amortization for such period, and (iv) the aggregate amount of items to the
extent constituting extraordinary non‑recurring or non‑operating charges or
expenses during such period and minus, without duplication and to the extent
added in determining such net income for such period, the aggregate amount of
extraordinary, non‑recurring and non‑operating additions to income during such
period.

"Eligible Assignee": any of the following: (i) commercial banks, finance
companies, insurance companies and other financial institutions and funds
(whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business; provided that any such entity shall be entitled, as of
the date such entity becomes a Lender, to receive payments under its Note
without deduction or withholding with respect to United States federal income
tax, (ii) each of the Lenders and (iii) any Affiliate or Approved Fund of a
Lender.

"Employee Stock Ownership Plan": The Cleco Power LLC 401(k) Savings and
Investment Plan.

"Environmental Laws": any and all federal, state and local laws relating to the
use, storage, transporting, manufacturing, handling, discharge, disposal or
recycling of Hazardous Substances or pollutants and including (i) the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 USCA §9601 et seq., (ii) the Resource Conservation and Recovery Act
of 1976, as amended, 42 USCA §6901 et seq., (iii) the Toxic Substance Control
Act, as amended, 15 USCA §2601 et. seq., (iv) the Water Pollution Control Act,
as amended, 33 USCA §1251 et. seq., (v) the Clean Air Act, as amended, 42 USCA
§7401 et seq., (vi) the Hazardous Materials Transportation Authorization Act of
1994, as amended, 49 USCA §5101 et seq., and (viii) all rules and regulations
under any of the foregoing and under any analogous state laws, judgments,
decrees and injunctions and any analogous state laws applicable to the Borrower
or any of the Restricted Subsidiaries.

"ERISA": the Employee Retirement Income Security Act of 1974.

"ERISA Affiliate": any trade or business (whether or not incorporated) that,
together with the Borrower or any Subsidiary, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

"ERISA Event": (i) any "reportable event", as defined in Section 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30 day notice period is waived); (ii) the existence with respect
to any Plan of an "accumulated funding deficiency" (as

-7-

--------------------------------------------------------------------------------

defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (iii) the filing pursuant to Section 412(d) of the Code or Section
303(a) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (iv) the incurrence by the Borrower, any Subsidiary or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (v) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (vi) the incurrence by the Borrower, any Subsidiary or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower, any Subsidiary or any ERISA Affiliate
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

"Eurodollar Advances": collectively, the Revolving Credit Loans (or any portions
thereof) at such time as they (or such portions) are made and/or being
maintained at a rate of interest based upon the Eurodollar Rate.

"Eurodollar Interest Period": with respect to any Eurodollar Advance requested
by the Borrower, the period commencing on, as the case may be, the Borrowing
Date or the Conversion/Continuation Date with respect to such Eurodollar Advance
and ending one, two, three or six months thereafter, as selected by the Borrower
in its irrevocable Credit Request or its irrevocable Notice of
Conversion/Continuation, provided, however, that (i) if any Eurodollar Interest
Period would otherwise end on a day which is not a Business Day, such Eurodollar
Interest Period shall be extended to the next succeeding Business Day unless the
result of such extension would be to carry such Interest Period into another
calendar month or beyond the Maturity Date, in which event such Eurodollar
Interest Period shall end on the immediately preceding Business Day, (ii) any
Eurodollar Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Eurodollar Interest Period) shall end on the
last Business Day of a calendar month and (iii) the Borrower shall select
Interest Periods so as not to have more than five different Eurodollar Interest
Periods outstanding at any one time for all Eurodollar Advances.

"Eurodollar Lending Office": in respect of any Lender, initially, the office,
branch or affiliate of such Lender designated as such on its Administrative
Questionnaire (or, if no such office branch or affiliate is specified, its
Domestic Lending Office); thereafter, such other office, branch or affiliate of
such Lender through which it shall be making or maintaining Eurodollar Advances,
as reported by such Lender to the Administrative Agent and the Borrower.

"Eurodollar Rate": with respect to the Eurodollar Interest Period applicable to
any Eurodollar Advance, a rate of interest per annum, as determined by the
Administrative Agent and then rounded to the nearest 1/16 of 1% or, if there is
no nearest 1/16 of 1%, then to the next higher 1/16 of 1%, equal to the rate
appearing on the Dow Jones Markets Telerate Page 3750 (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Eurodollar
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Eurodollar Interest Period.  In the event that such rate does not appear on
the Dow Jones Markets Telerate Page 3750 (or on any such successor or substitute
page, or any successor to or substitute for such Service) at such time for any
reason, then the "Eurodollar Rate" with respect to such Eurodollar Advance for
such Eurodollar Interest Period shall be the rate of interest per annum, as
determined by the Administrative Agent and then rounded to the nearest 1/16 of
1% or, if

-8-

--------------------------------------------------------------------------------

there is no nearest 1/16 of 1%, then to the next higher 1/16 of 1%, equal to the
rate, as reported by BNY to the Administrative Agent, quoted by BNY to leading
banks in the interbank eurodollar market as the rate at which BNY is offering
Dollar deposits in an amount equal approximately to the Eurodollar Advance of
BNY to which such Eurodollar Interest Period shall apply for a period equal to
such Eurodollar Interest Period, as quoted at approximately 11:00 a.m. two
Business Days prior to the first day of such Eurodollar Interest Period.

"Evangeline": Cleco Evangeline LLC, a Louisiana limited liability company and a
wholly owned subsidiary of Midstream.

"Event of Default": any of the events specified in Article 9, provided that any
requirement specified in Article 9 for the giving of notice, the lapse of time,
or both, or any other condition specified in Article 9, has been satisfied.

"Evergreen Letter of Credit": any Letter of Credit that, by its terms, provides
that it shall be automatically renewed or extended for a stated period of time
at the end of its then scheduled expiry date unless the Issuing Bank notifies
the beneficiary thereof prior to such expiry date that the Issuing Bank elects
not to renew or extend such Letter of Credit.

"Existing Letter of Credit": any letter of credit set forth in Schedule 1.1, but
not any renewal or extension thereof.

"Facility Fee": as defined in Section 3.1(a).

"Federal Funds Rate": for any day, a rate per annum (expressed as a decimal,
rounded upwards, if necessary, to the next higher 1/100 of 1%), equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided that (i) if the day for which such rate is to
be determined is not a Business Day, the Federal Funds Rate for such day shall
be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
of the quotations for such day on such transactions received by BNY as
determined by BNY and reported to the Administrative Agent.

"Financial Officer" means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

"Foreign Lender": any Lender that is organized under the laws of a jurisdiction
other than United States, any State thereof or the District of Columbia.

"GAAP": generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and in the statements and pronouncements of the
Financial Accounting Standards Board or in such other statement by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination,
consistently applied.  If at any time any change in GAAP would affect the
computation of any financial requirement set forth in this Agreement, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such requirement to reflect such change in GAAP (subject to the
approval of the Required Lenders), provided that, until so amended, (i) such
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to

-9-

--------------------------------------------------------------------------------

the Credit Parties financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such requirement made before and after giving effect to
such change in GAAP.

"Governmental Authority": any nation or government, any state or other political
subdivision thereof, any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government and any
court or arbitrator.

"Hazardous Substance": (i) any hazardous or toxic substance, material or waste
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR §172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302), and amendments thereto and replacements therefor,
and (ii) any substance, pollutant or material defined as, or designated in, any
Environmental Law as a "hazardous substance," "toxic substance," "hazardous
material," "hazardous waste," "restricted hazardous waste," "pollutant," "toxic
pollutant" or words of similar import.

"Highest Lawful Rate": as to any Lender, the maximum rate of interest, if any,
that at any time or from time to time may be contracted for, taken, charged or
received by such Lender on the Note held thereby or which may be owing to such
Lender pursuant to this Agreement and the other Loan Documents under the laws
applicable to such Lender and this transaction.

"Indebtedness": as to any Person, at a particular time, all items which
constitute, without duplication, (i) indebtedness for borrowed money or the
deferred purchase price of Property (other than trade payables incurred in the
ordinary course of business), (ii) indebtedness evidenced by notes, bonds,
debentures or similar instruments, (iii) obligations with respect to any
conditional sale or title retention agreement, (iv) indebtedness arising under
acceptance facilities and the amount available to be drawn under all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder to the extent such Person shall not have reimbursed the
issuer in respect of the issuer's payment of such drafts, (v) all liabilities
secured by any Lien on any Property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof (other than
carriers', warehousemen's, mechanics', repairmen's or other like non consensual
statutory Liens arising in the ordinary course of business), (vi) liabilities in
respect of any obligation (contingent or otherwise) to purchase, redeem, retire,
acquire or make any other payment in respect of any shares of equity securities
or any option, warrant or other right to acquire any shares of equity
securities, (vii) obligations under Capital Lease Obligations, (viii) Contingent
Obligations of such Person in respect of Indebtedness of others and (ix) to the
extent not otherwise included, all net obligations of such Person under
Permitted Hedge Agreements.

"Indebtedness for Borrowed Money": as to any Person, at a particular time, all
items which constitute, without duplication, (i) indebtedness for borrowed
money, (ii) indebtedness evidenced by notes, bonds, debentures or similar
instruments and (iii) any other Indebtedness, the incurrence of which results in
cash being received by such Person.

 "Indemnified Person": as defined in Section 11.4(b).

"Indenture": the Indenture, dated as of May 1, 2000, between the Borrower and
Bank One, NA, as trustee.

"Innovations": Cleco Innovations LLC, a Louisiana limited liability company and
a direct wholly‑owned Subsidiary.

-10-

--------------------------------------------------------------------------------

"Integrated Resources Plan": the portions of the Utility's strategic integrated
resources plan which involve replacing, repowering or adding electric power
generation, transmission or distribution facilities to meet the measured and
forecasted demand and consumption requirements of its customers, including the
acquisition, construction or improvement of generation facilities and fuel
conversion repowering projects for existing generation facilities to diversity
fuel sources, with any project undertaken to implement the foregoing being
subject to regulation by the LPSC by prior issuance of a certificate of public
convenience and necessity or in a ratemaking proceeding, prudence review or a
combination thereof.

"Intellectual Property": all copyrights, trademarks, servicemarks, patents,
trade names and service names.

"Inter‑Affiliate Policies Agreement": the Inter‑Affiliate Policies and the
Inter‑Affiliate Procedures of Cleco Corporation, each dated as of December 4,
2002.

"Interest Coverage Ratio": as of any fiscal quarter end, the ratio of (i) EBITDA
for the period of the four consecutive fiscal quarters ending thereon to (ii)
Interest Expense for such period.

"Interest Expense": for any period, the interest expense, both expensed and
capitalized (including the interest component in respect of Capital Lease
Obligations), of the Borrower and its Subsidiaries during such period,
determined on a consolidated basis in accordance with GAAP.

"Interest Payment Date": (i) as to any ABR Advance, the last day of each March,
June, September and December commencing on the first of such days to occur after
such ABR Advance is made or any Eurodollar Advance is converted to an ABR
Advance, (ii) as to any Eurodollar Advance in respect of which the Borrower has
selected a Eurodollar Interest Period of one, two or three months, the last day
of such Interest Period, (iii) as to any Eurodollar Advance in respect of which
the Borrower has selected a Eurodollar Interest Period of six months, the day
which is three months after the first day of such Interest Period and the last
day of such Interest Period, (iv) as to any Competitive Bid Loan as to which the
Borrower has selected an Interest Period of 90 days or less, the last day of
such Competitive Interest Period, and (v) as to any Competitive Bid Loan as to
which the Borrower has selected a Competitive Interest Period of more than 90
days, the day which is 90 days after the first day of such Competitive Interest
Period and the last day of each subsequent 90 day period thereafter or, if
sooner, the last day of such Competitive Interest Period.

"Interest Period": a Eurodollar Interest Period or a Competitive Interest
Period, as the context may require.

"Invitation to Bid": an invitation to make Competitive Bids in the form of
Exhibit E.

"Issuing Bank": BNY, in its capacity as issuer of Letters of Credit.

"LC Disbursement": a payment made by the Issuing Bank pursuant to a Letter of
Credit.

"LC Exposure": at any time, (i) with respect to all of the Lenders, the sum,
without duplication, of (x) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (y) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time and (ii) with respect to each Lender, its Commitment Percentage of
the amount determined under clause (i).

"LC Fee": as defined in Section 3.1(b).

-11-

--------------------------------------------------------------------------------

"Lenders": the Persons listed on Exhibit A and any other Person that shall have
become a party hereto pursuant to an Assignment and Acceptance Agreement, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance Agreement.

"Letter of Credit": any Existing Letter of Credit and any New Letter of Credit.

"Lien": any mortgage, pledge, hypothecation, assignment, deposit or preferential
arrangement, encumbrance, lien (statutory or other), or other security agreement
or security interest of any kind or nature whatsoever, including any conditional
sale or other title retention agreement and any capital or financing lease
having substantially the same economic effect as any of the foregoing.

"Loan Documents": collectively, this Agreement, the Notes and the documentation
relating to each Letter of Credit.

"Loans": the Revolving Credit Loans and/or the Competitive Bid Loans, as the
case may be.

"LPSC": the Louisiana Public Service Commission or any Governmental Authority
succeeding to the functions thereof.

"Managing Agents": Allied Irish Banks, p.l.c., Cobank, ACB, Commerzbank AG, New
York and Grand Cayman Branches and Keybank National Association in their
capacity as managing agents for the Lenders hereunder.

 "Margin Stock": any "margin stock", as defined in Regulation U of the Board of
Governors of the Federal Reserve System, as the same may be amended or
supplemented from time to time.

"Material Adverse Change": a material adverse change in (i) the financial
condition, operations, business, prospects or Property of (a) the Borrower or
(b) the Borrower and the Restricted Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the ability of the Credit Parties to enforce their rights and remedies
under the Loan Documents.

"Material Adverse Effect": a material adverse effect on (i) the financial
condition, operations, business, prospects or Property of (a) the Borrower or
(b) the Borrower and the Restricted Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to perform its obligations under the Loan Documents or
(iii) the ability of the Credit Parties to enforce their rights and remedies
under the Loan Documents.

"Material Obligations": as of any date, Indebtedness (other than Indebtedness
under the Loan Documents) or operating leases of any one or more of the Borrower
or any Restricted Subsidiary or, in the case of the Borrower only, any
Contingent Obligation, in an aggregate principal amount exceeding $20,000,000. 
For purposes of determining Material Obligations, the "principal amount" of
Indebtedness, operating leases or Contingent Obligations at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Restricted Subsidiary, as applicable, would be required to pay
if such Indebtedness, operating leases or Contingent Obligations became due and
payable on such day.

"Material Total Assets": as of any date of determination, the total assets of
the Borrower and the Restricted Subsidiaries, determined on a consolidated basis
in accordance with GAAP.

-12-

--------------------------------------------------------------------------------

"Maturity Date": April 30, 2007.

"Maximum Offer": as defined in Section 2.4(b).

"Maximum Request": as defined in Section 2.4(a).

"Midstream": Cleco Midstream Resources LLC, a Louisiana limited liability
company and a direct wholly-owned Subsidiary.

"Moody's": Moody's Investors Service, Inc., or any successor thereto.

"Multiemployer Plan": a multiemployer plan as defined in Section 4001(a)(3) of
ERISA.

"Net Cash Receipts": for any consecutive twelve month period, an amount equal to
the sum, without duplication of (i) an amount (not in excess of $40 million)
equal to the sum of cash and cash equivalents of the Borrower on hand and the
unused Commitments, in each case on the date on which the relevant Restricted
Payment is declared, (ii) ordinary cash payments actually received during such
period by the Borrower from Subsidiaries and Unconsolidated Persons, (iii)
interest income of the Borrower, and (iv) the net change (if positive) in
receivables due the Borrower from Affiliates, minus the sum of (x) amount of any
capital investments or capital expenditures made by the Borrower in any
Subsidiary or Unconsolidated Person during such period and (y) the net change
(if negative) in receivables due the Borrower from Affiliates.  Notwithstanding
the forgoing, in the event of a Tolling Agreement Counterparty Default, the
termination of the relevant Tolling Agreement, any restructuring of such Tolling
Agreement or the sale or other disposition of the relevant Subsidiary or
relevant Unconsolidated Person, in each case during such period, all cash and
other cash distributions received during such period under the relevant Tolling
Agreement shall be excluded from Net Cash Receipts from the beginning of such
period, provided, however, that Net Cash Receipts for such period shall include,
without duplication, (i) cash collateral collections and drawings under letters
of credit under which the Borrower, the relevant Subsidiary or the relevant
Unconsolidated Person is the beneficiary which are actually received by the
Borrower during such period as a result of such Tolling Agreement Counterparty
Default and (ii) other cash collections actually received by the Borrower during
such period as the result of the termination or restructuring of such Tolling
Agreement or the sale of such Subsidiary or Unconsolidated Person.  In addition,
in the event that a new Tolling Agreement is entered into by a subsidiary or
Unconsolidated Person with a new Tolling Agreement Counterparty to replace a
Tolling Agreement which has been terminated as a result of a restructuring or a
Tolling Agreement Counterparty Default, Net Cash Receipts shall be adjusted on a
consistent basis to give pro forma effect to such replacement Tolling Agreement
and any changes in the sharing of payments from the related project under the
joint venture agreement related thereto or other applicable related project
contracts (or amendments thereto) as if it was entered into on the first day of
such period.

"New Letter of Credit": any letter of credit issued pursuant to this Agreement
and any successive renewals or extensions thereof.

"Note": with respect to each Lender in respect of such Lender's Revolving Credit
Loans and Competitive Bid Loans, a promissory note, substantially in the form of
Exhibit B, payable to the order of such Lender; each such promissory note having
been made by the Borrower and dated the Closing Date, including all replacements
thereof and substitutions therefor.

"Notice of Conversion/Continuation": a notice substantially in the form of
Exhibit I.

"Participant": as defined in Section 11.6(e).

-13-

--------------------------------------------------------------------------------

"PBGC": the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Permitted Hedge Agreement": a transaction in futures, forwards, swaps, options
or other similar contracts (including both physical and financial settlement
transactions), engaged in by a Person as part of its normal business operation
with the purpose and effect of fixing prices as a risk management strategy or
hedge against adverse changes in the prices of electricity, gas or fuel or
interest rates (including commodity price hedges, swaps, caps, floors, collars
and similar agreements designed to protect such Person against fluctuation in
commodity prices or any option with respect to any such transaction), and not
for purposes of speculation and not intended primarily as a borrowing of funds.

"Permitted Investments":

(a)        direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent that such obligations are backed by the full faith and
credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

(b)        investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable either from S&P or from Moody's;

(c)        investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any Lender or any domestic office of any commercial bank organized
under the laws of the United States or any State thereof that has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)        fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (c) of this definition; and

(e)        money market mutual funds, 90% of the investments of which are in
cash or investments contemplated by clauses (a), (b) and (c) of this definition.

"Permitted Liens": Liens permitted to exist under Section 8.2.

"Perryville": Perryville Energy Holdings LLC, a Louisiana limited liability
company and a wholly owned subsidiary of Midstream.

"Perryville Entities": collectively, (i) Perryville, (ii) each subsidiary of
Perryville, (iii) Perryville Partners, (iv) each other corporation in which any
of the foregoing owns or controls at least 50% of the outstanding Stock having
ordinary voting power to elect a majority of the board of directors or similar
managing body, irrespective of whether a class or classes shall or might have
voting power by reason of the happening of any contingency, and (v) each other
association, partnership, joint venture or other business entity, in which any
of the foregoing is entitled to share in at least 50% of the profits and losses,
however determined.

"Perryville Partners": Perryville Energy Partners LLC, a Delaware limited
liability company and a wholly owned subsidiary of Perryville.

-14-

--------------------------------------------------------------------------------

"Person": any individual, firm, partnership, joint venture, corporation,
association, business enterprise, limited liability company, joint stock
company, unincorporated association, trust, Governmental Authority or any other
entity, whether acting in an individual, fiduciary, or other capacity, and for
the purpose of the definition of "ERISA Affiliate", a trade or business.

"Plan": any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5) of
ERISA.

"Portion": as defined in Section 2.4(b).

"Pricing Level": Pricing Level I, Pricing Level II, Pricing Level III, Pricing
Level IV, Pricing Level V, Pricing Level VI or Pricing Level VII, as the context
may require.

"Pricing Level I":  any time when (i) no Event of Default has occurred and is
continuing, (ii) the Senior Debt Rating is A‑ or higher by S&P or A3 or higher
by Moody's.

"Pricing Level II": any time when (i) no Event of Default has occurred and is
continuing, (ii) the Senior Debt Rating is BBB+ or higher by S&P or Baa1 or
higher by Moody's and (iii) Pricing Level I does not apply.

"Pricing Level III": any time when (i) no Event of Default has occurred and is
continuing, (ii) the Senior Debt Rating is BBB or higher by S&P or Baa2 or
higher by Moody's and (iii) Pricing Levels I and II do not apply.

"Pricing Level IV": any time when (i) no Event of Default has occurred and is
continuing, (ii) the Senior Debt Rating is BBB‑ or higher by S&P or Baa3 or
higher by Moody's and (iii) Pricing Levels I, II and III do not apply.

"Pricing Level V": any time when (i) no Event of Default has occurred and is
continuing, (ii) the Senior Debt Rating is BB+ or higher by S&P and Baa3 or
higher by Moody's or the Senior Debt Rating is BBB‑ or higher by S&P and Ba1 or
higher by Moody's and (iii) Pricing Levels I, II, III and IV do not apply.

"Pricing Level VI": any time when (i) no Event of Default has occurred and is
continuing, (ii) the Senior Debt Rating is BB+ or higher by S&P or Ba1 or higher
by Moody's and (iii) Pricing Levels I, II, III, IV, and V do not apply.

"Pricing Level VII": any time when none of Pricing Levels I, II, III, IV, V, and
VI is applicable.

"Property": all types of real, personal, tangible, intangible or mixed property.

"Real Property": all real property owned or leased (or previously owned or
leased) by the Borrower or any of the Restricted Subsidiaries (or any of their
respective predecessors).

"Register": as defined in Section 11.6(c).

"Related Parties": with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

-15-

--------------------------------------------------------------------------------

"Required Deposit Amount": in the event that as a result of the deposit of cash
collateral with the Administrative Agent pursuant to Section 2.8(i) the Borrower
(i) is not required to grant a security interest in such cash collateral to any
other Person, an amount equal to the LC Exposure on the date on which cash
collateral is required to be deposited, or (ii) is required to grant a security
interest in such cash collateral to any other Person, an amount equal to the LC
Exposure on the date on which cash collateral is required to be deposited
multiplied by a fraction, the numerator of which is the sum of the LC Exposure
plus the principal amount of all other obligations to be secured by such cash
collateral and the denominator of which is the amount of such LC Exposure.

"Required Lenders": at any time, (i) prior to the date on which the Loans have
become due and payable pursuant to Article 9 or the Commitments expire or
terminate, Lenders having Revolving Credit Exposures and unused Commitments
representing at least 51% of the sum of the total Revolving Credit Exposures and
unused Commitments at such time, and (ii) thereafter, Lenders having Credit
Exposures and unused Commitments representing at least 51% of the sum of the
total Credit Exposures and unused Commitments at such time.

"Restricted Payment": as to any Person, (i) any dividend or other distribution
by such Person (whether in cash, securities or other property) with respect to
shares of any class of any equity securities of such Person, (ii) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such equity securities, and
(iii) any payment of principal or interest or any purchase, redemption,
retirement, acquisition or defeasance with respect to any Indebtedness of such
Person which is subordinated to the payment of the obligations under the Loan
Documents.

"Restricted Subsidiary": collectively, each Subsidiary of the Borrower other
than an Unrestricted Subsidiary.

"Revolving Credit Exposure": with respect to any Lender at any time, the sum of
the aggregate outstanding principal amount of such Lender's Revolving Credit
Loans and LC Exposure at such time.

"Revolving Credit Loan" and "Revolving Credit Loans": as defined in Section 2.1.

"S&P": Standard & Poor's Ratings Group, a division of The McGraw Hill Companies,
or any successor thereto.

"SEC": the Securities and Exchange Commission or any Governmental Authority
succeeding to the functions thereof.

"Senior Debt Rating": at any date, the credit rating identified by S&P or
Moody's as the credit rating which (i) it has assigned to long term unsecured
senior debt of the Borrower or (ii) would assign to long term unsecured senior
debt of the Borrower were the Borrower to issue or have outstanding any long
term unsecured senior debt on such date.  If either (but not both) Moody's or
S&P shall cease to be in the business of rating corporate debt obligations, the
Pricing Levels shall be determined on the basis of the ratings provided by the
other rating agency.

"Senior Notes": the 8.75% Senior Notes due 2005 issued by the Borrower pursuant
to the Indenture.

-16-

--------------------------------------------------------------------------------

"Stock": any and all shares, rights, interests, participations, warrants or
other equivalents (however designated) of equity in, or ownership of, any
entity, including corporate stock, partnership interests and membership and
other limited liability company interests.

"Submission Deadline": as defined in Section 2.4(b).

"subsidiary": as to any Person, any corporation, association, partnership,
limited liability company, joint venture or other business entity of which such
Person or any Subsidiary of such Person, directly or indirectly, either (i) in
respect of a corporation, owns or controls more than 50% of the outstanding
Stock having ordinary voting power to elect a majority of the board of directors
or similar managing body, irrespective of whether a class or classes shall or
might have voting power by reason of the happening of any contingency, or (ii)
in respect of an association, partnership, joint venture or other business
entity, is entitled to share in more than 50% of the profits and losses, however
determined. Unless the context otherwise requires, references to a Subsidiary
shall be deemed to be references to a Subsidiary of the Borrower.

"Syndication Agent": Bank One, in its capacity as syndication agent for the
Lenders hereunder.

"Tax": any present or future tax, levy, impost, duty, charge, fee, deduction or
withholding of any nature, and whatever called, by a Governmental Authority, on
whomsoever and wherever imposed, levied, collected, withheld or assessed.

"Tax on the Overall Net Income": as to any Person, a Tax imposed by the
jurisdiction in which that Person's principal office (and/or, in the case of a
Lender, its Domestic Lending Office) is located, or by any political subdivision
or taxing authority thereof, or in which that Person is deemed to be doing
business, on all or part of the net income, profits or gains of that Person
(whether worldwide, or only insofar as such income, profits or gains are
considered to arise in or to relate to a particular jurisdiction, or otherwise).

"Terminating Indebtedness": collectively, the Indebtedness (together with all
unpaid and accrued interest and fees and other unpaid sums) of the Borrower
under the 364‑Day Credit Agreement, dated as of May 7, 2003, by and among the
Borrower, the lenders party thereto, Bank One, NA, as syndication agent, WestLB,
as documentation agent and BNY, as administrative agent, together with all
agreements, instruments and other documents executed or delivered in connection
therewith.

"Tolling Agreement": an agreement pursuant to which the Borrower, a Subsidiary
or an Unconsolidated Person sells all or a significant portion of the electric
generating capacity of a power plant to a Tolling Agreement Counterparty, such
Subsidiary or Unconsolidated Person operates such power plant and such Tolling
Agreement Counterparty purchases the fuel necessary to operate such power plant.

"Tolling Agreement Counterparty": in respect of any Tolling Agreement, the
Person or Persons (other than the Borrower, a Subsidiary or an Unconsolidated
Person) party to such Tolling Agreement who, pursuant to such Tolling Agreement,
purchases all or a significant portion of the electric generating capacity of a
power plant and is obligated to purchase the fuel necessary to operate such
power plant.

"Tolling Agreement Counterparty Default": with respect to a Tolling Agreement,
(i) the failure by a Tolling Agreement Counterparty to make payments under such
Tolling Agreement (regardless of the cause of such failure (including the breach
by the Borrower, any Subsidiary or Unconsolidated Person of its obligations
under such Tolling Agreement)) after the expiration of any grace

-17-

--------------------------------------------------------------------------------

or cure period, (ii) the breach by the Tolling Agreement Counterparty of any
other covenant or agreement under such Tolling Agreement (after the expiration
of any grace or cure period) which gives the Borrower, such Subsidiary or such
Unconsolidated Person the right to terminate such Tolling Agreement or (iii) the
voluntary or involuntary liquidation, dissolution, insolvency, bankruptcy,
receivership or reorganization of the Tolling Agreement Counterparty.

"Total Capitalization": at any time, the difference between (i) the sum of each
of the following at such time with respect to the Borrower and the Subsidiaries,
determined on a consolidated basis in accordance with GAAP: (a) preferred Stock
(less deferred compensation relating to unallocated convertible preferred Stock
held by the Employee Stock Ownership Plan), plus (b) common Stock and any
premium on capital Stock thereon (as such term is used in the Financial
Statements), plus (c) retained earnings, plus (d) Total Indebtedness, and (ii)
treasury Stock at such time of the Borrower and the Subsidiaries, determined on
a consolidated basis in accordance with GAAP.

"Total Indebtedness": at any time, all Indebtedness (net of unamortized premium
and discount (as such term is used in the Financial Statements)) at such time of
the Borrower and the Subsidiaries, determined on a consolidated basis in
accordance with GAAP.

"Unconsolidated Person": any Subsidiary, joint venture or other Person that
operates a power plant or similar project in which the Borrower or any
Subsidiary invests or has invested and which, pursuant to GAAP as in effect on
such date, would not be consolidated with the Borrower for financial reporting
purposes immediately after giving effect to such investment.

"United States": the United States of America.

"Unrestricted Subsidiaries": collectively, (i) Midstream, (ii) Cleco Support,
(iii) CLE Resources, (iv) Innovations, (v)  notwithstanding the fact that Acadia
Holdings' equity interest in Acadia Power is not in excess of 50%, Acadia Power
and (vi) each of their respective subsidiaries and each other Person (other than
the Utility or any of the Utility Subsidiaries) designated as an Unrestricted
Subsidiary in accordance with Section 11.13 and each subsidiary thereof.

"Unrestricted Subsidiary Group": each of the Unrestricted Subsidiaries other
than Evangeline and the Perryville Entities.

"Unrestricted Subsidiary Group Distribution" has the meaning set forth in
Section 8.10(a).

"Utility": Cleco Power LLC, a Louisiana limited liability company, successor by
merger to Cleco Utility Group Inc., a Louisiana corporation.

"Utility Credit Agreement": the 364‑Day Credit Agreement, dated as of April 30,
2004, by and among the Utility, the lenders party thereto, Bank One, as
syndication agent thereunder, WestLB, as documentation agent thereunder, Allied
Irish Banks, p.l.c., Cobank, ACB, Commerzbank AG, New York and Grand Cayman
Branches and Keybank National Association, as managing agents thereunder and
BNY, as administrative agent thereunder.

"Utility Financial Statements": as defined in Section 4.11(a).

"Utility Indenture": Indenture dated as of October 1, 1988, between the Borrower
and The Bank of New York, as trustee.

-18-

--------------------------------------------------------------------------------

"Utility Mortgage": the Indenture of Mortgage, dated as of July 1, 1950, made by
the Utility to Bank One Trust Company, NA, as Trustee.

"Utility Subsidiaries": collectively, the subsidiaries of the Utility, each, a
"Utility Subsidiary".

 "Voting Security": a security which ordinarily has voting power for the
election of the board of directors (or other governing body), whether at all
times or only so long as no senior class of stock has such voting power by
reason of any contingency.

"WestLB": WestLB AG, New York Branch.

"Withdrawal Liability": liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

            Section 1.2        Terms Generally

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified,
(ii) any definition of or reference to any law shall be construed as referring
to such law as from time to time amended and any successor thereto and the rules
and regulations promulgated from time to time thereunder, (iii) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (iv) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (v) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (vi) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (vii) unless
specifically provided in a Loan Document to the contrary, references to a time
shall refer to New York City time.

            Section 1.3        Accounting Terms

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP.  Unless the context
otherwise requires, any reference to a fiscal period shall refer to the relevant
fiscal period of the Borrower.

ARTICLE 2.   AMOUNT AND TERMS OF LOANS

Section 2.1        Revolving Credit Loans

Subject to the terms and conditions hereof, each Lender severally agrees to make
revolving credit loans (each a "Revolving Credit Loan" and, as the context may
require, collectively with all other Revolving Credit Loans of such Lender and
with the Revolving Credit Loans of all other Lenders, the "Revolving Credit
Loans") to the Borrower from time to time during the Commitment Period,
provided, however, that immediately after giving effect thereto (i) such
Lender's Revolving Credit

-19-

--------------------------------------------------------------------------------

Exposure would not exceed such Lender's Commitment, and (ii) the sum of the
Credit Exposures of all Lenders would not exceed the Aggregate Commitments. 
During the Commitment Period, the Borrower may borrow, prepay in whole or in
part and reborrow under the Aggregate Commitments, all in accordance with the
terms and conditions of this Agreement.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then outstanding principal balance of each Revolving Credit Loan on the Maturity
Date.

Section 2.2        Notes

The Revolving Credit Loans and Competitive Bid Loans made by a Lender shall be
evidenced by a promissory note of the Borrower, substantially in the form of
Exhibit B, payable to the order of such Lender and representing the obligation
of the Borrower to pay the sum of (i) the aggregate unpaid principal balance of
all Revolving Credit Loans made by such Lender plus (ii) the aggregate unpaid
principal balance of all Competitive Bid Loans made by such Lender, in each case
with interest thereon as prescribed in Section 2.9.  Each Note shall (a) be
dated the Closing Date, (b) be stated to mature on the Maturity Date and (c)
bear interest from the date thereof on the unpaid principal balance thereof at
the applicable interest rate or rates per annum determined as provided in
Section 2.9, payable as specified in Section 2.9.

Section 2.3        Revolving Credit Loans; Procedure

(a)        The Borrower may borrow Revolving Credit Loans under the Aggregate
Commitments on any Business Day during the Commitment Period, provided, however,
that the Borrower shall notify the Administrative Agent (by telephone or
facsimile) no later than (i) 11:00 a.m., three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Advances, and (ii) 11:30
a.m., on the requested Borrowing Date, in the case of ABR Advances, in each case
specifying (A) the aggregate principal amount to be borrowed under the Aggregate
Commitments, (B) the requested Borrowing Date, (C) whether such borrowing is to
consist of one or more Eurodollar Advances, ABR Advances, or a combination
thereof, and (D) if the borrowing is to consist of one or more Eurodollar
Advances, the length of the Eurodollar Interest Period for each such Eurodollar
Advance, provided further, however, that no Eurodollar Interest Period selected
in respect of any Revolving Credit Loan shall end after the Maturity Date.  If
the Borrower fails to give timely notice in connection with a request for a
Eurodollar Advance, the Borrower shall be deemed to have elected that such
Advance shall be made as an ABR Advance.  Each such notice shall be irrevocable
and confirmed promptly by delivery to the Administrative Agent of a Credit
Request.  Each ABR Advance shall be in an aggregate principal amount equal to
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, provided
that an ABR Advance may be in an aggregate amount that is equal to the entire
unused balance of the Aggregate Commitments or in an aggregate amount that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.8(e).  Each Eurodollar Advance shall be in an aggregate principal
amount equal to $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.

(b)        Upon receipt of each notice of borrowing from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof.  Subject to its
receipt of the notice referred to in the preceding sentence, each Lender will
make the amount of its Commitment Percentage of each borrowing available to the
Administrative Agent for the account of the Borrower at the office of the
Administrative Agent provided for in Section 11.2 not later than 2:00 p.m. on
the relevant Borrowing Date requested by the Borrower, in funds immediately
available to the Administrative Agent at such office.  The amounts so made
available to the Administrative Agent on such Borrowing Date will then, subject
to the satisfaction of the terms and conditions of this Agreement, be made
available on such date to the Borrower by the Administrative Agent at the office
of the Administrative Agent provided for in Section 11.2 by crediting

-20-

--------------------------------------------------------------------------------

the account of the Borrower on the books of such office with the aggregate of
said amounts received by the Administrative Agent.

(c)        Unless the Administrative Agent shall have received prior notice from
a Lender (by telephone or otherwise, such notice to be promptly confirmed by
facsimile or other writing) that such Lender will not make available to the
Administrative Agent such Lender's Commitment Percentage of the Revolving Credit
Loans requested by the Borrower in accordance with paragraph (b) of this Section
or Section 2.8(e), the Administrative Agent may assume that such Lender has made
such share available to the Administrative Agent on the Borrowing Date in
accordance with this Section, provided that such Lender received notice of the
proposed borrowing from the Administrative Agent, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on the
Borrowing Date a corresponding amount.  If and to the extent such Lender shall
not have so made its Commitment Percentage of such Loans available to the
Administrative Agent, such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount (to the
extent not previously paid by the other), together with interest thereon for
each day from the date such amount is made available to the Borrower to the date
such amount is paid to the Administrative Agent, at a rate per annum equal to,
in the case of the Borrower, the applicable interest rate set forth in Section
2.9 for such Loans, and, in the case of such Lender, the Federal Funds Rate in
effect on each such day (as determined by the Administrative Agent in accordance
with the definition of "Federal Funds Rate" set forth in Section 1.1).  Such
payment by the Borrower, however, shall be without prejudice to its rights
against such Lender.  If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender's
Revolving Credit Loan as part of the Revolving Credit Loans for purposes of this
Agreement, which Revolving Credit Loan shall be deemed to have been made by such
Lender on the Borrowing Date applicable to such Revolving Credit Loans.  The
failure of any Lender to make its Commitment Percentage of any requested
Revolving Credit Loan available to the Administrative Agent pursuant to this
Section shall not relieve any other Lender of such other Lender's obligation to
make its own Commitment Percentage of such Revolving Credit Loan available to
the Administrative Agent in accordance with this Section, provided, however,
that no Lender shall be liable or responsible for the failure by any other
Lender to make any Revolving Credit Loans required to be made by such other
Lender.

(d)        If a Lender makes a new Revolving Credit Loan on a Borrowing Date on
which the Borrower is to repay a Revolving Credit Loan from such Lender, such
Lender shall apply the proceeds of such new Revolving Credit Loan to make such
repayment, and only the excess of the proceeds of such new Revolving Credit Loan
over the Revolving Credit Loan being repaid need be made available to the
Administrative Agent, for the Borrower's account.

(e)        Without in any way limiting the obligation of the Borrower to confirm
in writing any telephonic notice of borrowing given to the Administrative Agent,
the Administrative Agent may act without liability upon the basis of telephonic
notice of such borrowing believed by the Administrative Agent in good faith to
be from an authorized officer of the Borrower prior to receipt of written
confirmation.  In each such case, the Administrative Agent's records with regard
to any such telephone notice shall be presumptively correct, absent manifest
error.

Section 2.4        Competitive Bid Loans; Procedure

(a)              The Borrower may make Competitive Bid Requests by 11:00 a.m. at
least two Business Days prior to the proposed Borrowing Date for one or more
Competitive Bid Loans.  Each Competitive Bid Request given to the Administrative
Agent (which shall promptly on the same day give notice thereof to each Lender
by facsimile of an Invitation to Bid if the Competitive Bid Request is not
rejected pursuant to this Section), shall be by telephone (confirmed by
facsimile or other written

-21-

--------------------------------------------------------------------------------

electronic means promptly on the same day by the delivery of a Competitive Bid
Request signed by the Borrower), and shall specify (i) the proposed Borrowing
Date, which shall be a Business Day, (ii) the aggregate amount of the requested
Competitive Bid Loans (the "Maximum Request"), which amount (A) shall not exceed
an amount which, on the proposed Borrowing Date and after giving effect to the
requested Competitive Bid Loans, would cause the Credit Exposure of all Lenders
to exceed the Aggregate Commitments and (B) shall be in a principal amount equal
to $3,000,000 or an integral multiple of $1,000,000 in excess thereof, (iii) the
Competitive Interest Period(s) therefor and the last day of each such
Competitive Interest Period, and (iv) if more than one Competitive Interest
Period is so specified, the principal amount allocable to each such Competitive
Interest Period (which amount shall not be less than $3,000,000 or an integral
multiple of $1,000,000 in excess thereof).  A Competitive Bid Request that does
not conform substantially to the form of Exhibit D shall be rejected, and the
Administrative Agent shall promptly notify the Borrower of such rejection. 
Notwithstanding anything contained herein to the contrary, (1) not more than
three Competitive Interest Periods may be requested pursuant to any Competitive
Bid Request and (2) not more than five Competitive Bid Loans may be outstanding
at any one time.

(b)        Each Lender in its sole discretion may (but is not obligated to)
submit one or more Competitive Bids to the Administrative Agent not later than
10:00 a.m. at least one Business Day prior to the proposed Borrowing Date
specified in such Competitive Bid Request (such time being herein called the
"Submission Deadline"), by facsimile or other writing, and thereby irrevocably
offer to make all or any part (any such part referred to as a "Portion") of any
Competitive Bid Loan described in the relevant Competitive Bid Request at a rate
of interest per annum (each a "Bid Rate") specified therein in an aggregate
principal amount of not less than $3,000,000 or an integral multiple of
$1,000,000 in excess thereof, provided that Competitive Bids submitted by the
Administrative Agent may only be submitted if the Administrative Agent notifies
the Borrower of the terms of its Competitive Bid not later than thirty minutes
prior to the Submission Deadline.  Multiple Competitive Bids may be delivered to
and by the Administrative Agent.  The aggregate Portions of Competitive Bid
Loans for any or all Competitive Interest Periods offered by each Lender in its
Competitive Bid may exceed the Maximum Request contained in the relevant
Competitive Bid Request, provided that each Competitive Bid shall set forth the
maximum aggregate amount of the Competitive Bid Loans offered thereby which the
Borrower may accept (the "Maximum Offer"), which Maximum Offer shall not exceed
the Maximum Request.  If any Lender shall elect not to make a Competitive Bid,
such Lender shall so notify the Administrative Agent by facsimile not later than
the Submission Deadline therefor, provided, however, that the failure by any
Lender to give any such notice shall not obligate such Lender to make any
Competitive Bid Loan.

(c)        The Administrative Agent shall promptly give notice by telephone
(promptly confirmed by facsimile or other writing) to the Borrower of all
Competitive Bids received by the Administrative Agent prior to the Submission
Deadline which comply in all material respects with this Section.  The Borrower
shall, in its sole discretion but subject to Section 2.4(d), irrevocably accept
or reject any such Competitive Bid (or any Portion thereof) not later than 1:00
p.m. on the day of the Submission Deadline by notice to the Administrative Agent
by telephone (confirmed by facsimile or other writing in the form of a
Competitive Bid Accept/Reject Letter promptly the same day).  Promptly upon
receipt by the Administrative Agent of such a Competitive Bid Accept/Reject
Letter, the Administrative Agent will give notice to each Lender that submitted
a Competitive Bid as to the extent, if any, that such Lender's Competitive Bid
shall have been accepted.  If the Administrative Agent fails to receive notice
from the Borrower of its acceptance or rejection of any Competitive Bids at or
prior to 1:00 p.m. on the day of the Submission Deadline, all such Competitive
Bids shall be deemed to have been rejected by the Borrower, and the
Administrative Agent will give to each Lender that submitted a Competitive Bid
notice of such rejection by telephone on such day.  In due course following the
acceptance of any Competitive Bid, the Administrative Agent shall notify each
Lender which submitted a Competitive Bid, in the form

-22-

--------------------------------------------------------------------------------

of a Competitive Bid Loan Confirmation, of the amount, maturity date and Bid
Rate for each Competitive Bid Loan.

(d)        If the Borrower accepts a Portion of a proposed Competitive Bid Loan
for a single Competitive Interest Period at the Bid Rate provided therefor in a
Lender's Competitive Bid, such Portion shall be in a principal amount of
$3,000,000 or an integral multiple of $1,000,000 in excess thereof (subject to
such lesser allocation as may be made pursuant to the provisions of this Section
2.4(d)).  The aggregate principal amount of Competitive Bid Loans accepted by
the Borrower following Competitive Bids responding to a Competitive Bid Request
shall not exceed the Maximum Request.  The aggregate principal amount of
Competitive Bid Loans accepted by the Borrower pursuant to a Lender's
Competitive Bid shall not exceed the Maximum Offer therein contained.  If the
Borrower accepts any Competitive Bid Loans or Portion offered in any Competitive
Bid, the Borrower must accept Competitive Bids (and Competitive Bid Loans and
Portions thereby offered) based exclusively upon the successively lowest Bid
Rates within each Competitive Interest Period and no other criteria.  If two or
more Lenders submit Competitive Bids with identical Bid Rates for the same
Competitive Interest Period and the Borrower accepts any thereof, the Borrower
shall, subject to the first three sentences of this Section 2.4(d), accept all
such Competitive Bids as nearly as possible in proportion to the amounts of such
Lenders' respective Competitive Bids with identical Bid Rates for such
Competitive Interest Period, provided that if the amount of Competitive Bid
Loans to be so allocated is not sufficient to enable each such Lender to make
such Competitive Bid Loan (or Portions thereof) in an aggregate principal amount
of $3,000,000 or an integral multiple of $1,000,000 in excess thereof, the
Borrower shall round the Competitive Bid Loans (or Portions thereof) allocated
to such Lender or Lenders as the Borrower shall select as necessary to a minimum
of $1,000,000 or an integral multiple of $500,000 in excess thereof.

(e)        Not later than 2:00 p.m. on the relevant Borrowing Date, each Lender
whose Competitive Bid was accepted by the Borrower shall make available to the
Administrative Agent at its office provided for in Section 11.2, in immediately
available funds, the proceeds of such Lender's Competitive Bid Loan(s). The
amounts so made available to the Administrative Agent on such Borrowing Date
will then, subject to the satisfaction of the terms and conditions of this
Agreement, as determined by the Administrative Agent, be made available on such
date to the Borrower by the Administrative Agent at the office of the
Administrative Agent provided for in Section 11.2 by crediting the account of
the Borrower on the books of such office with the aggregate of said amounts
received by the Administrative Agent.

(f)        All notices required by this Section 2.4 shall be given in accordance
with Section 11.2.

(g)        The Competitive Bid Loans made by each Lender shall be evidenced by a
Note referred to in Section 2.2. Each Competitive Bid Loan shall be due and
payable on the last day of the Competitive Interest Period applicable thereto.

Section 2.5        Termination and Reduction of Aggregate Commitments

(a)        Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b)             The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Commitments, provided that (i) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect to any
concurrent prepayment of Loans in accordance with Section 2.6, the sum of the
Credit Exposures of all Lenders would exceed the total Aggregate Commitments,
and

-23-

--------------------------------------------------------------------------------

(ii) each such reduction shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.

(c)        The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable, provided that a notice
of termination of the Aggregate Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Each reduction, and any termination, of the
Aggregate Commitments shall be permanent and each reduction of the Aggregate
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

Section 2.6        Prepayments of the Loans

(a)        Voluntary Prepayments. The Borrower may, at its option, prepay the
Revolving Credit Loans without premium or penalty, in full at any time or in
part from time to time, by notifying the Administrative Agent in writing no
later than 11:30 a.m. on the proposed prepayment date, in the case of ABR
Advances, and at least three Business Days prior to the proposed prepayment
date, in the case of Eurodollar Advances, specifying the Revolving Credit Loans
to be prepaid, the amount to be prepaid and the date of prepayment.  The
Borrower may not prepay the Competitive Bid Loans.  Each such notice of a
prepayment under this Section shall be irrevocable and the amount specified in
such notice shall be due and payable on the date specified.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender
thereof.  Each partial prepayment shall be in an aggregate principal amount of
(i) $5,000,000 or an integral multiple of $1,000,000 in excess thereof or (ii)
if the outstanding principal balance of the Revolving Credit Loans is less that
the minimum amount set forth in clause (a)(i) of this Section, then such lesser
outstanding principal balance, as the case may be.  After giving effect to any
partial prepayment with respect to Eurodollar Advances which were made (whether
as the result of a borrowing or a conversion) on the same date and which had the
same Interest Period, the outstanding principal amount of such Eurodollar
Advances shall exceed (subject to Section 2.7) $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.  If any prepayment is made in respect
of any Eurodollar Advance, in whole or in part, prior to the last day of the
applicable Eurodollar Interest Period, the Borrower agrees to indemnify the
Lenders in accordance with Section 2.13.

(b)        Mandatory Prepayments Relating to Reductions or Termination of the
Aggregate Commitments.  Concurrently with each reduction or termination of the
Aggregate Commitments under Section 2.5, the Borrower shall prepay the Loans by
the amount, if any, by which the Credit Exposure of all Lenders exceeds the
amount of the Aggregate Commitments after giving effect to such reduction or
termination, as the case may be, such prepayment to be applied first to the
outstanding Revolving Credit Loans and second to outstanding Competitive Bid
Loans.

(c)        Mandatory Prepayments Relating to Receipt of Unrestricted Subsidiary
Group Distributions. In the event that the Borrower receives an Unrestricted
Subsidiary Group Distribution:

(i)         if the Borrower does not intend to use any portion thereof to repay
or repurchase Senior Notes, the Borrower shall prepay the Revolving Credit Loans
in an amount equal to such Unrestricted Subsidiary Group Distribution, such
prepayment to be made (x) on the date of the receipt thereof to the extent of
outstanding ABR Advances and (y) on the last day of the applicable Eurodollar
Interest Period in respect of outstanding Eurodollar Advances, and, pending such
prepayment

-24-

--------------------------------------------------------------------------------

of such Eurodollar Advances, the portion of the Unrestricted Subsidiary Group
Distribution not applied to the prepayment of ABR Advances shall be in escrow
under arrangements satisfactory to the Administrative Agent;

(ii)        if the Borrower intends to use all or a portion thereof to repay or
repurchase Senior Notes:

(A)       the Borrower shall prepay the Revolving Credit Loans in an amount
equal to the amount of such Unrestricted Subsidiary Group Distribution minus the
portion thereof applied or to be applied by the Borrower to the repayment or
repurchase of the Senior Notes, such prepayment to be made (x) on the date of
the receipt thereof to the extent of outstanding ABR Advances and (y) on the
last day of the applicable Eurodollar Interest Period in respect of outstanding
Eurodollar Advances, and, pending such prepayment of such Eurodollar Advances,
the portion of the Unrestricted Subsidiary Group Distribution not applied to the
prepayment of ABR Advances shall be in escrow under arrangements satisfactory to
the Administrative Agent,

(B)       any portion of the Unrestricted Subsidiary Group Distribution not
applied to the prepayment of the Revolving Credit Loans pursuant to clause (A)
shall be applied to the repayment or repurchase of Senior Notes not later than
June 1, 2005 and pending such repurchase held in escrow under arrangements
satisfactory to the Administrative Agent, and

(C)       if the Borrower has not used all or any portion of the Unrestricted
Subsidiary Group Distribution to repay or repurchase Senior Notes on or before
June 1, 2005, the Borrower shall prepay the Revolving Credit Loans in an amount
equal to the remaining Unrestricted Subsidiary Group Distribution, such
prepayment to be made (x) on June 2, 2005 to the extent of outstanding ABR
Advances and (y) on the last day of the applicable Eurodollar Interest Period to
occur after June 1, 2005 in respect of outstanding Eurodollar Advances.

(d)        In General.  Any prepayments under this Section shall be applied pro
rata according to the Commitment Percentage of each Lender.

Section 2.7        Conversions and Continuations

(a)        The Borrower may elect from time to time to convert Eurodollar
Advances to ABR Advances by giving the Administrative Agent at least one
Business Day's prior irrevocable notice of such election (confirmed by the
delivery of a Notice of Conversion/Continuation), specifying the amount to be so
converted, provided that any such conversion of Eurodollar Advances shall only
be made on the last day of the Interest Period applicable thereto.  In addition,
the Borrower may elect from time to time to (i) convert ABR Advances to
Eurodollar Advances and (ii) to continue Eurodollar Advances by selecting a new
Eurodollar Interest Period therefor, in each case by giving the Administrative
Agent at least three Business Days' prior irrevocable notice of such election
(confirmed by the delivery of a Notice of Conversion/Continuation), in the case
of a conversion to, or continuation of, Eurodollar Advances, specifying the
amount to be so converted and the initial Eurodollar Interest Period relating
thereto, provided that any such conversion of ABR Advances to Eurodollar
Advances shall only be made on a Business Day and any such continuation of
Eurodollar Advances shall only be made on the last day of the Eurodollar
Interest Period applicable to the Eurodollar Advances which are to be continued
as such new Eurodollar Advances.  The Administrative Agent shall promptly
provide the Lenders with a copy of each such Notice of Conversion/Continuation. 
ABR Advances and Eurodollar Advances may be converted or continued pursuant to
this Section in whole or in part, provided that conversions of ABR Advances to
Eurodollar Advances, or continuations of Eurodollar Advances, shall be in an
aggregate principal amount of $5,000,000 or an integral multiple of $1,000,000
in excess thereof.  If the Borrower fails to deliver a

-25-

--------------------------------------------------------------------------------

notice of conversion or continuation in accordance with this Section with
respect to any Advance prior to the last day of the Interest Period applicable
thereto, then, unless such Advance is repaid as provided herein, on the last day
of such Interest Period, such Advance shall be converted to, or continued as, an
ABR Advance. 

(b)        Notwithstanding anything in this Section to the contrary, no ABR
Advance may be converted to a Eurodollar Advance, and no Eurodollar Advance may
be continued, if a Default or Event of Default has occurred and is continuing
either (i) at the time the Borrower shall notify the Administrative Agent of its
election to convert or continue or (ii) on the requested Conversion/Continuation
Date.  In such event, such ABR Advance shall be automatically continued as an
ABR Advance, or such Eurodollar Advance shall be automatically converted to an
ABR Advance on the last day of the Eurodollar Interest Period applicable to such
Eurodollar Advance.  If an Event of Default shall have occurred and be
continuing, the Administrative Agent shall, at the request of the Required
Lenders, notify the Borrower (by telephone or otherwise) that all, or such
lesser amount as the Required Lenders shall designate, of the outstanding
Eurodollar Advances shall be automatically converted to ABR Advances, in which
event such Eurodollar Advances shall be automatically converted to ABR Advances
on the date such notice is given.

(c)        No Eurodollar Interest Period selected in respect of the conversion
or continuation of any Eurodollar Advance shall end after the Maturity Date. 

(d)        Each conversion or continuation shall be effected by each Lender by
applying the proceeds of its new ABR Advance or Eurodollar Advance, as the case
may be, to its Advances (or portion thereof) being converted (it being
understood that such conversion shall not constitute a borrowing for purposes of
Articles 4, 5 or 6).

(e)        Without in any way limiting the obligation of the Borrower to confirm
in writing any telephonic notice of borrowing given to the Administrative Agent,
the Administrative Agent may act without liability upon the basis of telephonic
notice of such borrowing believed by the Administrative Agent in good faith to
be from an authorized officer of the Borrower prior to receipt of written
confirmation.  In each such case, the Administrative Agent's records with regard
to any such telephone notice shall be presumptively correct, absent manifest
error.

Section 2.8        Letters of Credit

(a)        General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of New Letters of Credit denominated in
Dollars for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Commitment Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. 

(b)        Notice of Issuance; Amendment; Renewal; Extension; Certain
Conditions. To request the issuance of a New Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (not later than three Business Days before the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a New Letter of Credit, or identifying the Letter of Credit to
be amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of

-26-

--------------------------------------------------------------------------------

Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit, provided that no such notice shall be required in
connection with the automatic extension of an Evergreen Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank's standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and, upon issuance, amendment, renewal or extension of each
Letter of Credit, the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension, (i) the
LC Exposure shall not exceed $60,000,000 and (ii) the sum of the total Credit
Exposures of all Lenders shall not exceed the Aggregate Commitments.

(c)        Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is ten Business Days prior to the Maturity Date, provided that any Letter
of Credit may provide for the renewal thereof for any period so long as such
period ends (x) ten Business Days prior to the Maturity Date or (y) if the
Borrower shall have deposited cash collateral with the Administrative Agent as
required by Section 2.8(i), ten Business Days prior to the date that is one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension).

(d)        Participations. By the issuance of a New Letter of Credit (or an
amendment to a New Letter of Credit increasing the amount thereof) or, in the
case of an Existing Letter of Credit, the execution and delivery of this
Agreement, and without any further action on the part of the Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender, and each such Lender
hereby acquires from the Issuing Bank, a participation in each Letter of Credit
equal to such Lender's Commitment Percentage of the aggregate amount available
to be drawn under such Letter of Credit.  In consideration and in furtherance of
the foregoing, each such Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender's Commitment Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever; provided, however,
that no Lender shall be obligated to make any payment to the Administrative
Agent for any wrongful LC Disbursement made by the Issuing Bank as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of the Issuing Bank. Without limiting the foregoing or any other provision
of this Agreement, this Agreement (and the obligations of each Lender under this
subsection (d)) may not be terminated prior to the expiration or other
termination of all Letters of Credit and the repayment of all LC Disbursements
or the purchase by the Lenders of their participations in any unreimbursed LC
Disbursements and the reimbursement of the same by the Borrower.

(e)              Reimbursement. If the Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, then the Issuing Bank shall
either (i) notify the Borrower to reimburse the Issuing Bank therefor, in which
case the Borrower shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement and any accrued
interest thereon not later than 2:00 p.m. on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 11:00 a.m. on such date, or if such notice has not been received

-27-

--------------------------------------------------------------------------------

by the Borrower prior to such time on such date, then not later than 2:00 p.m.
on (A) the Business Day that the Borrower receives such notice, if such notice
is received prior to 11:00 a.m. on the day of receipt or (B) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt, provided that,
if the LC Disbursement is equal to or greater than $1,000,000, the Borrower may,
subject to the conditions of borrowing set forth herein, request in accordance
with Section 2.3 that such payment be financed with an ABR Advance in an
equivalent amount and, to the extent so financed, the Borrower's obligation to
make such payment shall be discharged and replaced by the resulting ABR Advance
or (ii) notify the Administrative Agent that the Issuing Bank is requesting that
the Lenders make ABR Advances in an amount equal to such LC Disbursement and any
accrued interest thereon, in which case (A) the Administrative Agent shall
notify each Lender of the details thereof and of the amount of such Lender's
Revolving Credit Loan to be made as part of such ABR Advances, and (B) each
Lender shall, whether or not any Default shall have occurred and be continuing,
any representation or warranty shall be accurate, any condition to the making of
any loan hereunder shall have been fulfilled, or any other matter whatsoever,
make the Revolving Credit Loan to be made by it under this paragraph by wire
transfer of immediately available funds to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
on (1) the Business Day that such Lender receives such notice, if such notice is
received prior to 12:00 noon, on the day of receipt or (2) the Business Day
immediately following the day that such Lender receives such notice, if such
notice is not received prior to such time on the day of receipt.  Such Revolving
Credit Loans shall, for all purposes hereof, be deemed to be ABR Advances made
pursuant to Section 2.3, and the Lenders obligations to make such Revolving
Credit Loans shall be absolute and unconditional. The Administrative Agent will
make such Revolving Credit Loans available to the Issuing Bank by promptly
crediting or otherwise transferring the amounts so received, in like funds, to
the Issuing Bank for the purpose of repaying in full the LC Disbursement and all
accrued interest thereon.

(f)              Obligations Absolute. The Borrower's obligations to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder. 
Neither any Credit Party nor any of their respective Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank's failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with

-28-

--------------------------------------------------------------------------------

respect to documents presented which appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)        Disbursement Procedures. The Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)        Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Advances; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.9(b) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i)               Cash Collateral. In the event that (i) an Event of Default
shall occur and be continuing or (ii) any Letters of Credit are outstanding on
or after the tenth Business Day prior to the Maturity Date (or any LC
Disbursements remain unreimbursed on or after such date), the Borrower shall
deposit with the Administrative Agent in immediately available funds on the
Business Day on which it receives notice from the Administrative Agent or
Required Lenders demanding the deposit of cash collateral in the case of clause
(i), or on or before the tenth Business Day prior to the Maturity Date in the
case of clause (ii), an amount equal to the Required Deposit Amount, which
amount shall be held by the Administrative Agent as cash collateral pursuant to
a cash collateral agreement in form and substance satisfactory to the
Administrative Agent and the Issuing Bank to secure the Borrower's reimbursement
obligations with respect to LC Disbursements.  Notwithstanding the foregoing,
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article 9. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Such deposit shall not bear
interest, nor shall the Administrative Agent be under any obligation whatsoever
to invest the same, provided, however, that, at the request of the Borrower,
such deposit shall be invested by the Administrative Agent in direct short term
obligations of, or short term obligations the principal of and interest on which
are unconditionally guaranteed by, the United States, in each case maturing no
later than the expiry date of the Letter of Credit giving rise to the relevant
LC Exposure.  Interest or profits, if any, on such investments shall accumulate
in such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Required Lenders), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide cash collateral hereunder as a result of clause (i) of the first
sentence of this subsection, the amount thereof (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of

-29-

--------------------------------------------------------------------------------

Default have been cured or waived.  If the Borrower is required to provide cash
collateral hereunder as a result of clause (ii) of the first sentence of this
subsection, the amount thereof (to the extent not applied as aforesaid) shall be
returned to the Borrower when the LC Exposure is zero and all Letters of Credit
shall have been returned to the Issuing Bank and shall have been cancelled.

Section 2.9        Interest Rate and Payment Dates

(a)        Prior to Maturity. Except as otherwise provided in Section 2.9(b),
prior to maturity, the Loans shall bear interest on the outstanding principal
balance thereof at the applicable interest rate or rates per annum set forth
below:

ADVANCES

RATE

Each ABR Advance

Alternate Base Rate.

Each Eurodollar Advance

Eurodollar Rate for the applicable Eurodollar Interest Period plus the
Applicable Margin.

Each Competitive Bid Loan

Bid Rate applicable thereto for the applicable Competitive Interest Period.

(b)        Late Charges. If all or any portion of the principal balance of or
interest payable on any of the Loans, any reimbursement obligation in respect of
any LC Disbursement or any other amount payable under the Loan Documents shall
not be paid when due (whether at the stated maturity thereof, by acceleration or
otherwise), such overdue balance or amount shall bear interest at a rate per
annum (whether before or after the entry of a judgment thereon) equal to (i) in
the case of the principal balance of any Loan, 2% plus the rate which would
otherwise be applicable pursuant to Section 2.9(a), or (ii) in the case of any
other amount, 2% plus the Alternate Base Rate, in each case from the date of
such nonpayment to, but not including, the date such balance or such amount, as
the case may be, is paid in full.  All such interest shall be payable on demand.

(c)        In General. Interest on (i) ABR Advances to the extent based on the
BNY Rate shall be calculated on the basis of a 365 or 366 day year (as the case
may be) and (ii) ABR Advances to the extent based on the Federal Funds Rate, on
Eurodollar Advances and on Competitive Bid Loans shall be calculated on the
basis of a 360 day year, in each case, for the actual number of days elapsed,
including the first day but excluding the last.  Except as otherwise provided in
Section 2.9(b), interest shall be payable in arrears on each Interest Payment
Date and upon each payment (including prepayment) of the Loans (on the amount
paid (or prepaid)).  Any change in the interest rate on the Loans resulting from
a change in the Alternate Base Rate shall become effective as of the opening of
business on the day on which such change shall become effective.  The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
Lenders of the effective date and the amount of each such change in the BNY
Rate, but any failure to so notify shall not in any manner affect the obligation
of the Borrower to pay interest on the Loans in the amounts and on the dates
required.  Each determination of the Alternate Base Rate or a Eurodollar Rate by
the Administrative Agent pursuant to this Agreement shall be conclusive and
binding on all parties hereto absent manifest error.  At no time shall the
interest rate payable on the Loans, together with the Facility Fee, the LC Fee
and all other amounts payable under the Loan Documents, to the extent the same
are construed to constitute interest, exceed the Highest Lawful Rate.  If any
amount paid hereunder would exceed the maximum amount of interest permitted by
the Highest Lawful Rate, then such amount shall automatically be reduced to such
maximum permitted amount, and interest for any subsequent period, to the extent
less than the maximum amount permitted for such period by the Highest Lawful
Rate, shall be increased by the unpaid amount of such reduction.  Any interest
actually received

-30-

--------------------------------------------------------------------------------

for any period in excess of such maximum allowable amount for such period shall
be deemed to have been applied as a prepayment of the Loans.  The Borrower
acknowledges that to the extent interest payable on ABR Advances is based on the
BNY Rate, such rate is only one of the bases for computing interest on loans
made by the Lenders, and by basing interest payable on ABR Advances on the BNY
Rate, the Lenders have not committed to charge, and the Borrower has not in any
way bargained for, interest based on a lower or the lowest rate at which the
Lenders may now or in the future make loans to other borrowers.

Section 2.10      Substituted Interest Rate

In the event that (i) the Administrative Agent shall have determined in the
exercise of its reasonable discretion (which determination shall be conclusive
and binding upon the Borrower) that by reason of circumstances affecting the
interbank eurodollar market either reasonable means do not exist for
ascertaining the Eurodollar Rate or (ii) the Required Lenders shall have
notified the Administrative Agent that they have determined (which determination
shall be conclusive and binding on the Borrower) that the applicable Eurodollar
Rate will not adequately and fairly reflect the cost to such Lenders of
maintaining or funding loans bearing interest based on such Eurodollar Rate,
with respect to any portion of the Revolving Credit Loans that the Borrower has
requested be made as Eurodollar Advances or Eurodollar Advances that will result
from the requested conversion or continuation of any portion of the Advances
into or as Eurodollar Advances (each an "Affected Advance"), the Administrative
Agent shall promptly notify the Borrower and the Lenders (by telephone or
otherwise, to be promptly confirmed in writing) of such determination on or, to
the extent practicable, prior to the requested Borrowing Date or
Conversion/Continuation Date for such Affected Advances.  If the Administrative
Agent shall give such notice, (a) any Affected Advances shall be made as ABR
Advances, (b) the Advances (or any portion thereof) that were to have been
converted to or continued as Affected Advances shall be converted to or
continued as ABR Advances and (c) any outstanding Affected Advances shall be
converted, on the last day of the then current Interest Period with respect
thereto, to ABR Advances.  Until any notice under clause (i) or (ii), as the
case may be, of this Section has been withdrawn by the Administrative Agent (by
notice to the Borrower promptly upon either (1) the Administrative Agent's
having determined that such circumstances affecting the interbank eurodollar
market no longer exist and that adequate and reasonable means do exist for
determining the Eurodollar Rate pursuant to Section 2.9 or (2) the
Administrative Agent having been notified by such Required Lenders that
circumstances no longer render the Advances (or any portion thereof) to be
Affected Advances), no further Eurodollar Advances shall be required to be made
by the Lenders, nor shall the Borrower have the right to convert or continue all
or any portion of the Loans to Eurodollar Advances.

Section 2.11      Taxes

(a)        Payments to be Free and Clear. Provided that all documentation, if
any, then required to be delivered by any Lender or the Administrative Agent
pursuant to Section 2.11(c) has been delivered, all sums payable by the Borrower
under the Loan Documents shall be paid free and clear of and (except to the
extent required by law) without any deduction or withholding on account of any
Tax (other than a Tax on the Overall Net Income of any Lender (for which payment
need not be free and clear, but no deduction or withholding shall be made unless
then required by applicable law)) imposed, levied, collected, withheld or
assessed by or within the United States or any political subdivision in or of
the United States or any other jurisdiction from or to which a payment is made
by or on behalf of the Borrower or by any federation or organization of which
the United States or any such jurisdiction is a member at the time of payment.

-31-

--------------------------------------------------------------------------------

(b)        Grossing up of Payments. If the Borrower or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by the Borrower to the Administrative Agent or any
Lender under any of the Loan Documents:

(i)         the Borrower shall notify the Administrative Agent and such Lender
of any such requirement or any change in any such requirement as soon as the
Borrower becomes aware of it;

(ii)        the Borrower shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on the Borrower) for its own account or (if that liability is imposed on
the Administrative Agent or such Lender, as the case may be) on behalf of and in
the name of the Administrative Agent or such Lender, as the case may be;

(iii)       the sum payable by the Borrower to the Administrative Agent or a
Lender in respect of which the relevant deduction, withholding or payment is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, the Administrative Agent or
such Lender, as the case may be, receives on the due date therefor a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and

(iv)       within 30 days after paying any sum from which it is required by law
to make any deduction or withholding, and within 30 days after the due date of
payment of any Tax which it is required by clause (ii) above to pay, the
Borrower shall deliver to the Administrative Agent and the applicable Lender
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant
Governmental Authority;

(c)        provided that no additional amount shall be required to be paid to
any Lender under clause (iii) above except to the extent that any change after
the date hereof (in the case of each Lender listed on the signature pages
hereof) or after the date of the Assignment and Acceptance Agreement pursuant to
which such Lender became a Lender (in the case of each other Lender) if any such
requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date of this Agreement or at the date of such
Assignment and Acceptance Agreement, as the case may be, in respect of payments
to such Lender, and provided further that any Lender claiming any additional
amounts payable pursuant to this Section 2.11 shall use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office or take other
appropriate action if the making of such a change or the taking of such action,
as the case may be, would avoid the need for, or reduce the amount of, any such
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.

(d)        Tax Certificates. Each Foreign Lender shall deliver to the Borrower
(with a copy to the Administrative Agent), on or prior to the Closing Date (in
the case of each Foreign Lender listed on the signature pages hereof) or on the
effective date of the Assignment and Acceptance Agreement pursuant to which it
becomes a Lender (in the case of each other Foreign Lender), and at such other
times as may be necessary in the determination of the Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion),
including upon the occurrence of any event requiring a change in the most recent
counterpart of any form set forth below previously delivered by such Foreign
Lender to the Borrower, such certificates, documents or other evidence, properly
completed and duly executed by such Foreign Lender (i) two accurate and complete
original signed copies of Internal Revenue Service Form W8‑BEN or Form W8‑ECI,
or successor applicable form and (ii) an Internal Revenue Service Form W‑8 or
W‑9 (or any other certificate or statement of exemption required by Treasury
Regulations Section

-32-

--------------------------------------------------------------------------------

 1.1441 4(a) or Section 1.1441 6(c) or any successor thereto) to establish that
such Foreign Lender is not subject to deduction or withholding of United States
federal income tax under Section 1441 or 1442 of the Code or otherwise (or under
any comparable provisions of any successor statute) with respect to any payments
to such Foreign Lender of principal, interest, fees or other amounts payable
under any of the Loan Documents.  The Borrower shall not be required to pay any
additional amount to any such Foreign Lender under Section 2.11(b)(iii) if such
Foreign Lender shall have failed to satisfy the requirements of the immediately
preceding sentence; provided that if such Foreign Lender shall have satisfied
such requirements on the Closing Date (in the case of each Foreign Lender listed
on the signature pages hereof) or on the effective date of the Assignment and
Acceptance Agreement pursuant to which it becomes a Lender (in the case of each
other Foreign Lender), nothing in this Section shall relieve the Borrower of its
obligation to pay any additional amounts pursuant to Section 2.11(b)(iii) in the
event that, as a result of any change in applicable law, such Foreign Lender is
no longer properly entitled to deliver certificates, documents or other evidence
at a subsequent date establishing the fact that such Foreign Lender is not
subject to withholding as described in the immediately preceding sentence.

Section 2.12      Increased Costs; Illegality

(a)        If any Change in Law shall:

(i)         impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Credit Party (except any such reserve requirement
reflected in the Eurodollar Rate); or

(ii)        impose on any Credit Party or the London interbank market any other
condition affecting this Agreement, any Eurodollar Loans made by such Credit
Party or any participation therein or any Letter of Credit or participation
therein.

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan or the cost to such
Credit Party of issuing, participating in or maintaining any Letter of Credit
hereunder or to increase the cost to such Credit Party or to reduce the amount
of any sum received or receivable by such Credit Party hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Credit
Party such additional amount or amounts as will compensate such Credit Party for
such additional costs incurred or reduction suffered.

(b)        If any Credit Party determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Credit Party's capital or on the capital of such Credit Party's holding
company, if any, as a consequence of this Agreement or the Loans made, the
Letters of Credit issued or the participations therein held, by such Credit
Party to a level below that which such Credit Party or such Credit Party's
holding company could have achieved but for such Change in Law (taking into
consideration such Credit Party's policies and the policies of such Credit
Party's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Credit Party such additional amount or
amounts as will compensate such Credit Party or such Credit Party's holding
company for any such reduction suffered; provided, however, that such Credit
Party or such Credit Party's holding company agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
mitigate the consequences of any such Change in Law.

(c)        A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Credit Party or its holding company, as applicable,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Credit Party the amount shown as due on any such certificate within 10 days
after receipt thereof.

-33-

--------------------------------------------------------------------------------

Failure or delay on the part of any Credit Party to demand compensation pursuant
to this Section shall not constitute a waiver of such Credit Party's right to
demand such compensation; provided that no Lender shall be entitled to demand
such compensation more than 90 days following the last day of the Interest
Period in respect of which such demand is made; provided further, however, that
the foregoing proviso shall in no way limit the right of any Lender to demand or
receive such compensation to the extent that such compensation relates to the
retroactive application of any law, regulation, treaty or directive described
above if such demand is made within 90 days after the implementation of such
retroactive law, interpretation, treaty or directive. A statement setting forth
the calculations of any additional amounts payable pursuant to the foregoing
submitted by a Lender to the Borrower shall be conclusive absent manifest error.

(d)        Notwithstanding any other provision of this Agreement, if, after the
Agreement Date, any Change in Law shall make it unlawful for any Lender to make
or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i)         such Lender may declare that Eurodollar Advances will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Advances will not thereafter
(for such duration) be converted into Eurodollar Advances, whereupon any request
for a Eurodollar Advance or to convert an ABR Advance to a Eurodollar Advance or
to continue a Eurodollar Advance, as applicable, for an additional Interest
Period shall, as to such Lender only, be deemed a request for an ABR Advance (or
a request to continue an ABR Advance as such for an additional Interest Period
or to convert a Eurodollar Advance into an ABR Advance, as applicable), unless
such declaration shall be subsequently withdrawn; and

(ii)        such Lender may require that all outstanding Eurodollar Advances
made by it be converted to ABR Advances, in which event all such Eurodollar
Advances shall be automatically converted to ABR Advances, as of the effective
date of such notice as provided in the last sentence of this paragraph;

provided, that such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office or take other appropriate action if the making of such
designation or the taking of such action, as the case may be, would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Advances or to continue to fund or maintain Eurodollar
Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. In the event any Lender shall exercise its
rights under clause (i) or (ii) of this paragraph, all payments and prepayments
of principal that would otherwise have been applied to repay the Eurodollar
Advances that would have been made by such Lender or the converted Eurodollar
Loans of such Lender shall instead be applied to repay the ABR Advances made by
such Lender in lieu of, or resulting from the conversion of, such Eurodollar
Advances, as applicable.  For purposes of this paragraph, a notice to the
Borrower by any Lender shall be effective as to each Eurodollar Advances made by
such Lender, if lawful, on the last day of the Interest Period currently
applicable to such Eurodollar Advances; in all other cases such notice shall be
effective on the date of receipt by the Borrower.

Section 2.13      Break Funding Payments

In the event of (a) the payment or prepayment (voluntary or otherwise) of any
principal of any Eurodollar Loan or Competitive Bid Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert,

-34-

--------------------------------------------------------------------------------

continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.5(c) and is revoked in accordance therewith), (d) the failure to
borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any Eurodollar Loan or Competitive Bid Loan other
than on the last day of the Interest Period or maturity date applicable thereto
as a result of a request by any Borrower pursuant to Section 2.15, then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Loan had such event not occurred,
at the Eurodollar Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate that such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten days after receipt thereof.

Section 2.14      Lenders' Records

Each Lender's records regarding the amount of each Loan, each payment by the
Borrower of principal and interest on the Loans and other information relating
to the Loans shall be presumptively correct absent manifest error.

Section 2.15      Substitution of Lender

In the event that the Borrower becomes obligated to pay additional amounts to
any Lender pursuant to Section 2.11, 2.12 or 2.13, or if any Lender defaults in
its obligation to fund Loans hereunder on three or more occasions, the Borrower
may, within 60 days of the demand by such Lender for such additional amounts or
the relevant default by such Lender, as the case may be, and subject to and in
accordance with the provisions of Section 11.6, designate an Eligible Assignee
(acceptable to the Administrative Agent and the Issuing Bank) to purchase and
assume all its interests, rights and obligations under the Loan Documents,
without recourse to or warranty by or expense to, such Lender, for a purchase
price equal to the outstanding principal amount of such Lender's Loans plus any
accrued but unpaid interest thereon and accrued but unpaid Facility Fees and LC
Fees in respect of such Lender's Commitment and any other amounts payable to
such Lender hereunder, and to assume all the obligations of such Lender
hereunder, and, upon such purchase, such Lender shall no longer be a party
hereto or have any rights hereunder (except those that survive full repayment
hereunder) and shall be relieved from all obligations to the Borrower hereunder,
and the Eligible Assignee shall succeed to the rights and obligations of such
Lender hereunder.  The Borrower shall execute and deliver to such Eligible
Assignee a Note.  Notwithstanding anything herein to the contrary, in the event
that a Lender is replaced pursuant to this Section 2.15 as a result of the
Borrower becoming obligated to pay additional amounts to such Lender pursuant to
Section 2.11, 2.12 or 2.13, such Lender shall be entitled to receive such
additional amounts as if it had not been so replaced.

-35-

--------------------------------------------------------------------------------

ARTICLE 3.     FEES; PAYMENTS

Section 3.1        Fees

(a)        Facility Fee. The Borrower agrees to pay to the Administrative Agent,
for the account of the Lenders in accordance with each Lender's Commitment
Percentage, during the period from and including the Closing Date through but
excluding the Maturity Date, a fee (the "Facility Fee") equal to the Applicable
Facility Fee Percentage per annum of the average daily sum of the Aggregate
Commitments, regardless of usage, during such period. The Facility Fee shall be
payable (i) quarterly in arrears on the last day of each March, June, September
and December during such period, (ii) on the date of any reduction in the
Aggregate Commitments (to the extent of such reduction) and (iii) on the
Maturity Date. The Facility Fee shall be calculated on the basis of a 360 day
year for the actual number of days elapse

(b)        LC Fee. The Borrower agrees to pay (i) to the Administrative Agent
for the account of each Lender a participation fee (the "LC Fee") with respect
to its participations in Letters of Credit, which shall accrue at a rate per
annum equal to the Applicable Margin on the average daily amount of such
Lender's LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender's Commitment terminates and
the date on which such Lender ceases to have any LC Exposure and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
or rates per annum separately agreed upon between the Borrower and the Issuing
Bank on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank's standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Accrued participation fees and fronting fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing on the first such date to occur after the date hereof;
provided that all such fees shall be payable on the date on which the Aggregate
Commitments terminate and any such fees accruing after the date on which the
Aggregate Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)        Other Fees. The Borrower agrees to pay to each of the Credit Parties,
for its own account, such fees as have been agreed to in writing by it and the
Borrower.

Section 3.2        Pro Rata Treatment and Application of Principal Payments

(a)        The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal of Loans,
reimbursements of LC Disbursements, interest or fees, or of amounts payable
under Sections 2.11, 2.12, 2.13 or 11.4 or otherwise) prior to 1:00 p.m., on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its office at One Wall Street, New
York, New York, or such other office as to which the Administrative Agent may
notify the other parties hereto, except payments to be made to the Issuing Bank
as expressly provided herein and except that payments pursuant to Sections 2.11,
2.12, 2.13 or 11.4 shall be made directly to the Persons entitled thereto. The

-36-

--------------------------------------------------------------------------------

Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  All payments
hereunder shall be made in Dollars.

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal of Loans,
unreimbursed LC Disbursements, interest, fees and commissions then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest, fees and commissions then due to such
parties and (ii) second, towards payment of principal of Loans and unreimbursed
LC Disbursements then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of principal of Loans and unreimbursed LC
Disbursements then due to such parties.

(c)        If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of, and
accrued interest on, their respective Loans and participations in LC
Disbursements, provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

(d)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Credit Parties hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to such Credit Parties the amount
due. In such event, if the Borrower has not in fact made such payment, then each
such Credit Party severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Credit Party with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

(e)        If any Credit Party shall fail to make any payment required to be
made by it pursuant to Section 2.3(c) or 2.8(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the

-37-

--------------------------------------------------------------------------------

account of such Credit Party to satisfy such Credit Party's obligations under
such Sections until all such unsatisfied obligations are fully paid.

ARTICLE 4.     REPRESENTATIONS AND WARRANTIES

In order to induce the Credit Parties to enter into this Agreement, the Lenders
to make the Loans, the Issuing Bank to issue Letters of Credit and the Lenders
to acquire participations therein, the Borrower makes the following
representations and warranties to the Administrative Agent and each Lender:

Section 4.1        Subsidiaries; Capitalization

As of the Agreement Date, the Borrower has only the Subsidiaries set forth on
Schedule 4.1, which Schedule sets forth with respect to each Subsidiary, the
identity of each Person which owns Stock in such Subsidiary and the percentage
of the issued and outstanding Stock owned by each such Person.  The shares of
each corporate Restricted Subsidiary are duly authorized, validly issued, fully
paid and non assessable and are owned free and clear of any Liens, other than
Liens permitted pursuant to Section 8.2(j).  The interest of the Borrower in
each non‑corporate Restricted Subsidiary is owned free and clear of any Liens,
other than Liens permitted pursuant to Section 8.2(j).

Section 4.2        Existence and Power

Each of the Borrower and the Restricted Subsidiaries is duly organized or formed
and validly existing in good standing under the laws of the jurisdiction of its
incorporation or formation, has all requisite power and authority to own its
Property and to carry on its business as now conducted, and is in good standing
and authorized to do business as a foreign corporation or other applicable
entity in each jurisdiction in which the nature of the business conducted
therein or the Property owned therein makes such qualification necessary, except
where such failure to qualify could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 4.3        Authority

The Borrower has full legal power and authority to enter into, execute, deliver
and perform the terms of the Loan Documents and to make the borrowings
contemplated hereby and by the Notes, and to execute, deliver and carry out the
terms of the Notes and to incur the obligations provided for herein and therein,
all of which have been duly authorized by all proper and necessary corporate or
other applicable action and are in full compliance with its charter or by laws
or its other organization documents.

Section 4.4        Binding Agreement

The Loan Documents (other than the Notes) constitute, and the Notes, when issued
and delivered pursuant hereto for value received, will constitute, the valid and
legally binding obligations of the Borrower, enforceable in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws
affecting the enforcement of creditors' rights generally and general principles
of equity.

Section 4.5        Litigation and Regulatory Proceedings

(a)    Except as disclosed in Schedule 4.5, there are no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority
(whether or not purportedly on behalf of the Borrower or any of the Restricted
Subsidiaries) pending or, to the knowledge of the Borrower, threatened

-38-

--------------------------------------------------------------------------------

against the Borrower or any of the Restricted Subsidiaries, which (i) if
adversely determined, could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, except that the commencement by the
Borrower, any of the Restricted Subsidiaries or any Governmental Authority of a
rate proceeding or earnings review before such Governmental Authority shall not
constitute such a pending or threatened action, suit or proceeding unless and
until such Governmental Authority has made a final determination thereunder that
could reasonably be expected to have a Material Adverse Effect, (ii) call into
question the validity or enforceability of any of the Loan Documents, or (iii)
could reasonably be expected to result in the rescission, termination or
cancellation of any material franchise, right, license, permit or similar
authorization held by the Borrower or any of the Restricted Subsidiaries.

(b)        Since the Agreement Date, there has been no change in the status of
the matters disclosed on Schedule 4.5 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 4.6        Required Consents

Except for information filings required to be made in the ordinary course of
business which are not a condition to the Borrower's performance under the Loan
Documents, no consent, authorization or approval of, filing with, notice to, or
exemption by, equityholders, any Governmental Authority or any other Person is
required to authorize, or is required in connection with the execution, delivery
and performance of the Loan Documents or is required as a condition to the
validity or enforceability of the Loan Documents.

Section 4.7        No Conflicting Agreements, Compliance with Laws

(a)        Neither the Borrower nor any of the Restricted Subsidiaries is in
default (i) under any mortgage, indenture, contract or agreement to which it is
a party or by which it or any of its Property is bound or (ii) except as
disclosed on Schedule 4.5, with respect to any judgment, order, writ,
injunction, decree or decision of any Governmental Authority, the effect of
which default could reasonably be expected to have a Material Adverse Effect. 
The execution, delivery or carrying out of the terms of the Loan Documents will
not constitute a default under, or require the mandatory repayment of, or result
in the creation or imposition of, or obligation to create, any Lien upon any
Property of the Borrower or any of the Restricted Subsidiaries pursuant to the
terms of, any such mortgage, indenture, contract or agreement.

(b)        Each of the Borrower and the Restricted Subsidiaries (i) except as
disclosed on Schedule 4.5, is complying in all material respects with all
statutes, regulations, rules and orders applicable to the Borrower or such
Restricted Subsidiary of all Governmental Authorities, including Environmental
Laws and ERISA, a violation of which could individually or in the aggregate
reasonably be expected to have a Material Adverse Effect and (ii) has filed or
caused to be filed all tax returns required to be filed and has paid, or has
made adequate provision for the payment of, all taxes shown to be due and
payable on said returns or in any assessments made against it (other than those
being contested as permitted under Section 7.4) which would be material to the
Borrower or any of the Restricted Subsidiaries, and no tax Liens have been filed
with respect thereto.

Section 4.8        Governmental Regulations

Neither the Borrower nor any of the Restricted Subsidiaries is (i) an
"investment company" or a company "controlled" by an "investment company" as
defined in, or is otherwise subject to regulation under, the Investment Company
Act of 1940, as amended, or (ii) a "holding company", or an "affiliate" or
"subsidiary company" of a "holding company", as those terms are defined in the
Public

-39-

--------------------------------------------------------------------------------

Utility Holding Company Act of 1935, as amended, in each case which is subject
to registration thereunder. 

Section 4.9        Federal Reserve Regulations; Use of Loan Proceeds

Neither the Borrower nor any of the Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the Loans will be used, directly or indirectly, (i) for a
purpose which violates any law, rule or regulation of any Governmental
Authority, including the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System, as amended, (ii) to purchase or carry
Margin Stock or to extend credit to others for the purpose of purchasing or
carrying Margin Stock or (iii) to fund a personal loan to or for the benefit of
a director or executive officer of a Borrower or any Subsidiary.

Section 4.10      Plans

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent audited financial
statements reflecting such amounts, exceed by more than $10,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards No.
87) did not, as of the date of the most recent audited financial statements
reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such underfunded Plans. 

Section 4.11      Financial Statements

(a)        The Borrower has heretofore delivered to the Credit Parties copies of
its Form 10‑K for the fiscal year ended December 31, 2003, containing (i) the
audited consolidated balance sheet of the Borrower and the Subsidiaries and the
related consolidated statements of operations, comprehensive income, changes in
stockholders' equity and cash flows for the fiscal years ending December 31,
2003, December 31, 2002 and December 31, 2001 (with the applicable related notes
and schedules, the "Borrower Financial Statements") and (ii) the audited
consolidated balance sheet of the Utility and the Utility Subsidiaries and the
related consolidated statements of income, stockholders' and members' equity and
cash flows for the fiscal years ending December 31, 2003, December 31, 2002 and
December 31, 2001 (with the applicable related notes and schedules, the "Utility
Financial Statements").  Each of the Borrower Financial Statements and the
Utility Financial Statements have been prepared in accordance with GAAP and
fairly present the consolidated financial condition and results of the
operations of the Borrower as of the dates and for the periods indicated
therein.

(b)        Since December 31, 2003, each of the Borrower and the Restricted
Subsidiaries has conducted its business only in the ordinary course and there
has been no Material Adverse Change.

Section 4.12      Property

Each of the Borrower and the Restricted Subsidiaries has good and marketable
title to all of its Property, title to which is material to the Borrower or such
Restricted Subsidiary, as the case may be, subject to no Liens, except Permitted
Liens.

-40-

--------------------------------------------------------------------------------

Section 4.13      Environmental Matters

(a)        To the best knowledge of the Borrower, the Borrower and each of the
Restricted Subsidiaries is in compliance in all material respects with the
requirements of all applicable Environmental Laws.

(b)        To the best knowledge of the Borrower, except as described in
Schedule 4.13, (i) no Hazardous Substances have been generated or manufactured
on, transported to or from, treated at, stored at or discharged from any Real
Property in violation of any Environmental Laws, (ii) no Hazardous Substances
have been discharged into subsurface waters under any Real Property in violation
of any Environmental Laws, (iii) no Hazardous Substances have been discharged
from any Real Property on or into Property or waters (including subsurface
waters) adjacent to any Real Property in violation of any Environmental Laws,
and (iv) there are not now, nor ever have been, on any Real Property any
underground or above ground storage tanks of the Borrower or any of the
Restricted Subsidiaries regulated under any Environmental Laws, which, as to any
of the foregoing actions, events or conditions, individually or collectively,
could reasonably be expected to have a Material Adverse Effect.

(c)        Except as described in Schedule 4.13, neither the Borrower nor any of
the Restricted Subsidiaries (i) has received notice directly or otherwise
learned indirectly (through a Corporate Officer) of any claim, demand, suit,
action, proceeding, event, condition, report, directive, Lien, violation, non
compliance or investigation indicating or concerning any potential or actual
material liability (including potential liability for enforcement, investigatory
costs, cleanup costs, government response costs, removal costs, remediation
costs, natural resources damages, Property damages, personal injuries or
penalties) arising in connection with: (A) any material non compliance with or
violation of the requirements of any applicable Environmental Laws or (B) the
presence of any Hazardous Substance on any Real Property (or any Real Property
previously owned by the Borrower or any of the Restricted Subsidiaries) or the
release or threatened release of any Hazardous Substance into the environment
which individually or collectively could reasonably be expected to have a
Material Adverse Effect or (ii) has any overtly threatened or actual material
liability in connection with the presence of any Hazardous Substance on any Real
Property (or any Real Property previously owned by the Borrower or any of the
Restricted Subsidiaries) or the release or threatened release of any Hazardous
Substance into the environment.

(d)        Since the Agreement Date, there has been no change in the status of
the matters disclosed on Schedule 4.13 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

ARTICLE 5.     CONDITIONS TO EFFECTIVENESS

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 11.1):

Section 5.1        Evidence of Action

The Administrative Agent shall have received a certificate, dated the Closing
Date, of the Secretary or Assistant Secretary of the Borrower (i) attaching a
true and complete copy of the resolutions of its Board of Directors and of all
documents evidencing other necessary corporate action (in form and substance
satisfactory to the Administrative Agent) taken by it to authorize the Loan
Documents and the transactions contemplated thereby, (ii) attaching a true and
complete copy of its charter and by laws, (iii) setting forth the incumbency of
its officer or officers who may sign the Loan Documents, including therein a
signature specimen of such officer or officers, and (iv) attaching a certificate
of good standing of

-41-

--------------------------------------------------------------------------------

the Secretary of State of the jurisdiction of its incorporation and each other
jurisdiction in which the failure to be in good standing could reasonably be
expected to have a Material Adverse Effect.

Section 5.2        This Agreement

The Administrative Agent (or its counsel) shall have received, in respect of
each Person listed on the signature pages of this Agreement, either (i) a
counterpart signature page hereof signed on behalf of such Person or (ii)
written evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission of a signed signature page of this Agreement) that a
counterpart signature page hereof has been signed on behalf of such Person.

Section 5.3        Notes

The Administrative Agent (or its counsel) shall have received a Note for each
Lender, dated the Closing Date, duly executed by a duly authorized officer of
the Borrower.

Section 5.4        Approvals

The Administrative Agent shall have received a certificate of a duly authorized
officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, certifying that all approvals and consents of all Persons
required to be obtained in connection with the consummation of the transactions
contemplated by the Loan Documents have been duly obtained and are in full force
and effect and that all required notices have been given and all required
waiting periods have expired.

Section 5.5        Certain Agreements

The Administrative Agent shall have received a certificate of a duly authorized
officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, (i) certifying that there have been no amendments or other
modifications to either the Utility Mortgage or the Employee Stock Ownership
Plan since May 7, 2003, or, if so, setting forth the same, in which case any
such amendment or modification shall be in form and substance satisfactory to
the Administrative Agent, and (ii) attaching a true, complete and correct copy
of each of (x) the Inter‑Affiliate Policies Agreement, which shall be in form
and substance satisfactory to the Administrative Agent and (y) Sections 1.04 and
5.05 of the Utility Mortgage together with copies of any defined terms used
therein.

Section 5.6        Opinion of Counsel to the Borrower

The Administrative Agent shall have received an opinion of Phelps Dunbar,
L.L.P., counsel to the Borrower, addressed to the Credit Parties and dated the
Closing Date, substantially in the form of Exhibit K, and covering such
additional matters as the Required Lenders may reasonably request.  It is
understood that such opinion is being delivered to the Credit Parties upon the
direction of the Borrower and that the Credit Parties may and will rely upon
such opinion.

Section 5.7        Terminating Indebtedness

The Terminating Indebtedness shall have been fully repaid and all agreements and
other documents with respect thereto shall have been canceled or terminated, and
the Administrative Agent shall have received reasonably satisfactory evidence
thereof or arrangements satisfactory to the Administrative Agent shall have been
made by the Borrower and the Subsidiaries to accomplish the foregoing
concurrently with the first Loans made hereunder.

-42-

--------------------------------------------------------------------------------

Section 5.8        Compliance; Officer's Certificate

The Administrative Agent shall have received a certificate, dated the Closing
Date and signed by the chief executive officer of the Borrower or a Financial
Officer, confirming compliance with the conditions set forth in Section 6.1.

Section 5.9        Fees and Expenses

All fees payable to the Credit Parties on the Closing Date, and the reasonable
fees and expenses of counsel to the Administrative Agent incurred and recorded
to date in connection with the preparation, negotiation and closing of the Loan
Documents, shall have been paid.

ARTICLE 6.     CONDITIONS OF LENDING ‑ ALL LOANS

The obligation of each Lender to make any Loan (which shall not include a
continuation or conversion of a Loan pursuant to and in accordance with Section
2.7) and of the Issuing Bank to issue, amend, renew or extend a Letter of
Credit, is subject to the satisfaction of the following conditions:

Section 6.1        Compliance

On each Borrowing Date and after giving effect to the Loans to be made thereon
or the Letters of Credit to be issued, amended, renewed or extended, as
applicable, thereon, (i) there shall exist no Default or Event of Default, (ii)
the representations and warranties contained in the Loan Documents shall be true
and correct with the same effect as though such representations and warranties
had been made on such Borrowing Date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, and (iii) since December 31, 2003, there has been no Material
Adverse Change.  Each request by the Borrower for a Loan or for the issuance,
amendment, renewal or extension of a Letter of Credit shall constitute a
certification by the Borrower as of such Borrowing Date that each of the
foregoing matters is true and correct in all respects.

Section 6.2        Credit Request; Competitive Bid Request

In the case of the borrowing of Revolving Credit Loans or the issuance,
amendment, renewal or extension, as applicable, of a Letter of Credit, the
Administrative Agent shall have received a Credit Request, or in the case of a
borrowing of a Competitive Bid Loan, the Administrative Agent shall have
received a Competitive Bid Request and such other documents required to be
provided by the Borrower pursuant to Section 2.4, in each case duly executed by
a duly authorized officer of the Borrower.

Section 6.3        Law

Such Loan shall not be prohibited by any applicable law, rule or regulation.

Section 6.4        Other Documents

The Administrative Agent shall have received such other documents as the
Administrative Agent or the Lenders shall reasonably request.

-43-

--------------------------------------------------------------------------------

ARTICLE 7.     AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and all Letters of Credit have expired
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Credit Parties that:

Section 7.1        Financial Statements

The Borrower shall maintain a standard system of accounting in accordance with
GAAP, and furnish or cause to be furnished to the Administrative Agent and each
Lender:

(a)        As soon as available, but in any event within 120 days after the end
of each fiscal year, (i) a copy of the Borrower's Annual Report on Form 10‑K in
respect of such fiscal year required to be filed by the Borrower with the SEC,
together with the financial statements attached thereto, and (ii) the Borrower's
audited consolidated and unaudited consolidating balance sheet and related
statements of income, stockholder's equity and cash flows as of the end of and
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by the Accountants (without a
"going concern" or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
or consolidating, as the case may be, financial statements present fairly in all
material respects the financial conditions and results of operations of the
Borrower on a consolidated or consolidating, as the case may be, basis in
accordance with GAAP consistently applied, together with in the case of the
statements referred to in clause (ii) above, a schedule of other audited
financial information consisting of consolidating or combining details in
columnar form with the Subsidiaries of the Borrower separately identified, in
accordance with GAAP consistently applied;

(b)        As soon as available, but in any event within 60 days after the end
of each fiscal quarter, (i) a copy of the Borrower's Quarterly Report on Form
10‑Q in respect of such fiscal quarter required to be filed by the Borrower with
the SEC, together with the financial statements attached thereto, and (ii) the
Borrower's unaudited consolidated and unaudited consolidating balance sheet and
related statements of income, stockholder's equity and cash flows as of the end
of and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a duly authorized Financial Officer
as presenting fairly in all material respects the financial conditions and
results of operations of the Borrower on a consolidated or consolidating, as the
case may be, basis in accordance with GAAP consistently applied, subject to
normal year end audit adjustments and the absence of footnotes, together with,
in the case of the financial statements referred to in clause (ii) above, a
schedule of other unaudited financial information consisting of consolidating or
combining details in columnar form with the Subsidiaries of the Borrower
separately identified, in accordance with GAAP consistently applied;

(c)        Within 60 days after the end of each of the first three fiscal
quarters (120 days after the end of the last fiscal quarter), a Compliance
Certificate, signed by a Financial Officer (or such other officer as shall be
acceptable to the Administrative Agent) as to the Borrower's compliance, as of
such fiscal quarter ending date, with Section 7.11, and as to the occurrence or
continuance of no Default or Event of Default as of such fiscal quarter ending
date and the date of such certificate; and

(d)        Such other information as the Administrative Agent or any Lender may
reasonably request from time to time.

-44-

--------------------------------------------------------------------------------

Section 7.2        Certificates; Other Information

The Borrower shall furnish or cause to be furnished to the Administrative Agent
and each Lender:

(a)        Prompt written notice if: (i) there shall occur and be continuing a
Default or an Event of Default or (ii) a Material Adverse Change shall have
occurred;

(b)        Prompt written notice of: (i) any material citation, summons,
subpoena, order to show cause or other document naming the Borrower or any of
the Restricted Subsidiaries a party to any proceeding before any Governmental
Authority, and include with such notice a copy of such citation, summons,
subpoena, order to show cause or other document, or (ii) any lapse or other
termination of, or refusal to renew or extend, any material Intellectual
Property, license, permit, franchise or other authorization issued to the
Borrower or any of the Restricted Subsidiaries by any Person or Governmental
Authority, provided that any of the foregoing set forth in this subsection (b)
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or call into question the validity or enforceability of
any of the Loan Documents;

(c)        Promptly upon becoming available, copies of all (i) regular, periodic
or special reports, schedules and other material which the Borrower or any of
the Restricted Subsidiaries may be required to file with or deliver to any
securities exchange or the SEC, or any other Governmental Authority succeeding
to the functions thereof, (ii) material news releases and annual reports
relating to the Borrower or any of the Restricted Subsidiaries, and (iii) upon
the written request of the Administrative Agent, reports that the Borrower or
any of the Restricted Subsidiaries sends to or files with the Federal Energy
Regulatory Commission, or any Governmental Authority succeeding to the functions
thereof, or any similar state or local Governmental Authority;

(d)        Prompt written notice of any order, notice, claim or proceeding
received by, or brought against, the Borrower or any of the Restricted
Subsidiaries, or with respect to any of the Real Property, under any
Environmental Law, that could reasonably be expected to have a Material Adverse
Effect;

(e)        Prompt written notice of any change by either Moody's or S&P in the
Senior Debt Rating; and

(f)        Such other information as the Administrative Agent or any Lender
shall reasonably request from time to time.

Section 7.3        Legal Existence

Except as permitted under Section 8.3, the Borrower shall maintain its legal
existence in good standing in the jurisdiction of its incorporation or formation
and in each other jurisdiction in which the failure so to do could reasonably be
expected to have a Material Adverse Effect, and cause each of the Restricted
Subsidiaries to maintain its legal existence in good standing in each
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse Effect.

Section 7.4        Taxes

The Borrower shall pay and discharge when due, and cause each of the Restricted
Subsidiaries so to do, all Taxes, assessments and governmental charges, license
fees and levies upon or with respect to the Borrower or such Restricted
Subsidiary, as the case may be, and all Taxes upon the

-45-

--------------------------------------------------------------------------------

income, profits and Property of the Borrower and the Restricted Subsidiaries,
which if unpaid, could individually or collectively reasonably be expected to
have a Material Adverse Effect or become a Lien on the Property of the Borrower
or such Restricted Subsidiary, as the case may be, unless and to the extent only
that such Taxes, assessments, charges, license fees and levies shall be
contested in good faith and by appropriate proceedings diligently conducted by
the Borrower or such Restricted Subsidiary, as the case may be, provided that
the Borrower shall give the Administrative Agent prompt notice of such contest
and that such reserve or other appropriate provision as shall be required by the
Accountants in accordance with GAAP shall have been made therefor.

Section 7.5        Insurance

The Borrower shall maintain, and cause each of the Restricted Subsidiaries to
maintain, with financially sound and reputable insurance companies insurance on
all its Property in at least such amounts and against at least such risks (but
including in any event public liability and business interruption coverage) as
are usually insured against in the same general area by companies engaged in the
same or a similar business; and furnish to the Administrative Agent, upon
written request of the Administrative Agent or any Lender, full information as
to the insurance carried.

Section 7.6        Payment of Indebtedness and Performance of Obligations

The Borrower shall pay and discharge when due, and cause each of the Restricted
Subsidiaries to pay and discharge when due, all lawful Indebtedness, obligations
and claims for labor, materials and supplies or otherwise which, if unpaid,
could individually or collectively reasonably be expected to (i) have a Material
Adverse Effect or (ii) become a Lien upon Property of the Borrower or any of the
Restricted Subsidiaries (other than a Permitted Lien), unless and to the extent
only that the validity of such Indebtedness, obligation or claim shall be
contested in good faith and by appropriate proceedings diligently conducted,
provided that the Borrower shall give the Administrative Agent prompt notice of
any such contest and that such reserve or other appropriate provision as shall
be required by the Accountants in accordance with GAAP shall have been made
therefor.

Section 7.7        Condition of Property

The Borrower shall at all times, maintain, protect and keep in good repair,
working order and condition (ordinary wear and tear excepted), and cause each of
the Restricted Subsidiaries so to do, all Property necessary to the operation of
the Borrower's or such Restricted Subsidiary's, as the case may be, material
businesses.

Section 7.8        Observance of Legal Requirements

The Borrower shall observe and comply in all respects, and cause each of the
Restricted Subsidiaries so to do, with all laws, ordinances, orders, judgments,
rules, regulations, certifications, franchises, permits, licenses, directions
and requirements of all Governmental Authorities, which now or at any time
hereafter may be applicable to it, including ERISA and all Environmental Laws, a
violation of which could individually or collectively reasonably be expected to
have a Material Adverse Effect, except such thereof as shall be contested in
good faith and by appropriate proceedings diligently conducted by it, provided
that the Borrower shall give the Administrative Agent prompt notice of such
contest and that such reserve or other appropriate provision as shall be
required by the Accountants in accordance with GAAP shall have been made
therefor.

-46-

--------------------------------------------------------------------------------

Section 7.9        Inspection of Property; Books and Records; Discussions

The Borrower shall keep proper books of record and account in which full, true
and correct entries in conformity with GAAP and all requirements of law shall be
made of all dealings and transactions in relation to its business and activities
and permit representatives of the Administrative Agent and any Lender to visit
its offices, to inspect any of its Property and examine and make copies or
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired, and to discuss the business, operations,
prospects, licenses, Property and financial condition of the Borrower and the
Restricted Subsidiaries with the officers thereof and the Accountants; provided
that, so long as no Default or Event of Default exists, none of the
Administrative Agent, its agents, its representatives or the Lenders shall be
entitled to examine or make copies or abstracts of, or otherwise obtain
information with respect to, the Borrower's records relating to pending or
threatened litigation if any such disclosure by the Borrower could reasonably be
expected (i) to give rise to a waiver of any attorney/client privilege of the
Borrower or any of the Restricted Subsidiaries relating to such information or
(ii) to be otherwise materially disadvantageous to the Borrower or any of the
Restricted Subsidiaries in the defense of such litigation.

Section 7.10      Licenses, Intellectual Property

The Borrower shall obtain or maintain, as applicable, and cause each of the
Restricted Subsidiaries to obtain or maintain, as applicable, in full force and
effect, all licenses, franchises, Intellectual Property, permits, authorizations
and other rights as are necessary for the conduct of its business and the
failure of which to obtain or maintain could, individually or collectively,
reasonably be expected to have a Material Adverse Effect.

Section 7.11      Financial Covenants

(a)        The Borrower shall maintain at all times Total Indebtedness equal to
or less than 75% of Total Capitalization.

(b)        The Borrower shall maintain at all times Adjusted Total Indebtedness
equal to or less than 65% of Adjusted Total Capitalization).

(c)        The Borrower will not permit the Interest Coverage Ratio as of the
end of any fiscal quarter to be less than 2.50:1.00.

Section 7.12      Use of Proceeds

The proceeds of the Loans and the Letters of Credit will be used only as
follows: (a) to refinance the Terminating Indebtedness and (b) for general
corporate purposes not inconsistent with the terms hereof.  No part of the
proceeds of any Loan or any Letter of Credit will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase, acquire or carry any Margin Stock or for any purpose that entails a
violation of any of the regulations of the Board, including Regulations T, U and
X or (ii) to fund a personal loan to or for the benefit of a director or
executive offices of the Borrower or any Subsidiary.

ARTICLE 8.     NEGATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full and

-47-

--------------------------------------------------------------------------------

all Letters of Credit have expired and all LC Disbursements have been
reimbursed, the Borrower covenants and agrees with the Credit Parties that:

Section 8.1        Indebtedness

The Borrower shall not create, incur, assume or suffer to exist any Indebtedness
or any other Contingent Obligation, except:

(a)        Indebtedness under the Loan Documents;

(b)        the Terminating Indebtedness, provided that the Terminating
Indebtedness is repaid in full on or before the Closing Date;

(c)        Contingent Obligations in respect of obligations and liabilities
under leases for coal cars supplied in connection with Rodemacher Unit No. 2,
provided that the aggregate amount thereof shall not exceed $13,000,000 at any
time;  

(d)        Contingent Obligations in respect of obligations and liabilities of
the Utility;

(e)        other Contingent Obligations in respect of Permitted Hedge
Agreements, provided that the aggregate amount of such Contingent Obligations
under this clause (e) shall not exceed $20,000,000 at any time; and

(f)        other Indebtedness (including Indebtedness of the Borrower to any
Subsidiary) and other Contingent Obligations, in an amount which when aggregated
with the Indebtedness under the Loan Documents shall not exceed $425,000,000 at
any time, provided that (i) not more than $325,000,000 thereof shall constitute
Indebtedness or Contingent Obligations which is pari passu with the Indebtedness
under the Loan Documents, (ii) any such Indebtedness or Contingent Obligations
which is not pari passu with the Indebtedness under the Loan Documents shall be
unsecured and subordinated to the Indebtedness of the Borrower under the Loan
Documents in a manner consistent with the Approved Subordination Terms and
otherwise satisfactory to the Administrative Agent and (iii) the aggregate
amount of Indebtedness and Contingent Obligations under clause (f)(i) that is
secured shall not exceed $25,000,000 at any time.

Section 8.2        Liens

The Borrower shall not permit any Restricted Subsidiary to create, incur, assume
or suffer to exist any Lien upon any of its Property, whether now owned or
hereafter acquired, except:

(a)        Liens for Taxes, assessments or similar charges incurred in the
ordinary course of business which are not delinquent or which are being
contested in accordance with Section 7.4, provided that enforcement of such
Liens is stayed pending such contest;

(b)             Liens (i) in connection with workers' compensation, unemployment
insurance or other social security obligations (but not ERISA), (ii) in
connection with deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the ordinary
course of business, (iii) in connection with, or otherwise constituting, zoning
ordinances, easements, rights of way, minor defects, irregularities, and other
similar restrictions affecting real Property which do not materially and
adversely affect the value of such real Property or the financial condition of
the Borrower or such Restricted Subsidiary, as the case may be, or materially
impair its use for the operation of the business of

-48-

--------------------------------------------------------------------------------

the Borrower or such Restricted Subsidiary, as the case may be, (iv) arising by
operation of law such as mechanics', materialmen's, carriers', warehousemen's,
lessors' and bankers' liens and rights of set off incurred in the ordinary
course of business which are not delinquent or which are being contested in
accordance with Section 7.6, provided that enforcement of such Liens is stayed
pending such contest, and (v) arising out of judgments or decrees which are
being contested in accordance with Section 7.6;

(c)        Liens now existing or hereafter arising in favor of the
Administrative Agent or the Lenders under the Loan Documents;

(d)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of the Restricted Subsidiaries or existing on any
property or asset of any Person that becomes a Restricted Subsidiary after the
date hereof prior to the time such Person becomes a Restricted Subsidiary,
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or any of the Restricted Subsidiaries, and (iii) such Lien shall
secure only those obligations and liabilities that it secures on the date of
such acquisition or the date such Person becomes a Restricted Subsidiary of the
Borrower, as the case may be, and any extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding amount thereof;

(e)        Liens (including precautionary Liens in connection with capital lease
financings) (i) in the case of a project financing by any of the Restricted
Subsidiaries, on fixed or capital assets comprising such project and other
Property (including accounts, contracts and other general intangibles) relating
to the relevant project that is or becomes encumbered in connection with the
relevant project's financing by the relevant Restricted Subsidiary and (ii) in
all other cases, on fixed or capital assets and other Property (including any
natural gas, oil or other mineral assets, pollution control facilities,
electrical generating plants, equipment and machinery) acquired, constructed,
explored, drilled, developed, improved, repaired or serviced (including in
connection with the financing of working capital and ongoing maintenance) by the
Borrower or any of the Restricted Subsidiaries, provided that (A) such security
interests and the obligations and liabilities secured thereby are incurred prior
to or within 90 days after the acquisition of the relevant asset or the
completion of the relevant construction, exploration, drilling, development,
improvement, repair or servicing (including the relevant financing of working
capital and ongoing maintenance), or within 90 days after the extension,
renewal, refinancing or replacement of the obligations and liabilities secured
thereby, as the case may be, (B) the obligations and liabilities secured thereby
do not exceed the cost of acquiring, constructing, exploring, drilling,
developing, improving, repairing or servicing (including the financing of
working capital and ongoing maintenance in respect of) the relevant assets, and
(C) such security interests shall not apply to any other Property beyond the
relevant Property set forth in clause (i) or (ii) of this subsection (e) and
subsection (j), as applicable, of the Borrower or any of the Restricted
Subsidiaries;

(f)        Liens on Property of the Borrower and the Restricted Subsidiaries
existing on the Agreement Date as set forth on Schedule 8.2 as renewed from time
to time, but not any increases in the amounts secured thereby or the Property
subjected to such Lien thereon;

(g)        Liens created to secure Indebtedness of any Restricted Subsidiary of
the Borrower to the Borrower or to any of the Borrower's other Restricted
Subsidiaries;

(h)        Liens created to secure sales or factoring of accounts receivable and
other receivables;

-49-

--------------------------------------------------------------------------------

(i)         Liens created to secure Indebtedness and other Contingent
Obligations permitted under Section 8.1(f), provided that the aggregate amount
of such Indebtedness and other Contingent Obligations shall not exceed
$25,000,000;

(j)         Liens on any equity interest (other than an equity interest in the
Utility) owned or otherwise held by or on behalf of the Borrower or any
Restricted Subsidiary created in connection with any project financing;

(k)        Liens created for the sole purpose of extending, renewing or
replacing in whole or in part Indebtedness secured by any lien, mortgage or
security interest referred to in the foregoing clauses (a) through (j),
provided, however, that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement and that such extension, renewal or
replacement, as the case may be, shall be limited to all or a part of the
property or indebtedness that secured the lien or mortgage so extended, renewed
or replaced (and any improvements on such property); and

(l)         in the case of the Utility and the Utility Subsidiaries, Liens
permitted by the Utility Credit Agreement as in effect on the Agreement Date
(without giving effect to any amendment, supplement or other modification to any
term or provision contained therein which has not been approved in writing by
Required Lenders).

Section 8.3        Merger, Consolidation, Purchase or Sale of Assets, Etc.

The Borrower shall not consolidate with, be acquired by, or merge into or with
any Person, or convey, sell, lease or otherwise dispose of all or any part of
its Property, or enter into any sale leaseback transaction, or purchase or
otherwise acquire (in one or a series of related transactions) any part of the
Property (other than purchases or other acquisitions of inventory, materials,
equipment and similar Property in the ordinary course of business) of any
Person, including acquisitions of the Stock of any Person, or permit any of the
Restricted Subsidiaries so to do, except:

(a)        sales, factoring or other dispositions of Permitted Investments,
inventory, receivables and similar Property in the ordinary course of business;

(b)        Asset Sales by the Borrower to any of the Restricted Subsidiaries and
by any of the Restricted Subsidiaries to the Borrower or any of the other
Restricted Subsidiaries;

(c)        (i) sales of transmission assets pursuant to the order of any
Governmental Authority, provided that fair market value shall have been received
for such transmission assets and (ii) other Asset Sales, provided that (A) no
Default or Event of Default shall exist immediately before or after giving
effect thereto and (B) immediately after giving effect thereto, the amount
thereof, when added to the total amount of all Asset Sales made by the Borrower
and the Restricted Subsidiaries during the immediately preceding twelve month
period pursuant to this clause (c)(ii) shall not exceed 18% or more of Material
Total Assets as of the first day of such twelve month period;

(d)        any of the Restricted Subsidiaries may merge or consolidate with or
into, or acquire control of, or acquire all or any portion of the assets of any
Person, provided that (i) immediately after giving effect thereto, the total
consideration to be paid by the Restricted Subsidiaries to or for the account of
any Person (other than the Borrower and the Restricted Subsidiaries) in
connection therewith, but not counting purchases or other acquisitions of
Property made as part of the Utility's Integrated Resources Plan, when added to
the total consideration paid by the Borrower and the Restricted Subsidiaries to
or for the account of any Person (other than the Borrower and the Restricted
Subsidiaries)

-50-

--------------------------------------------------------------------------------

in connection with all other mergers, consolidations and acquisitions permitted
under Sections 8.3(d) and 8.3(e) during the period of the immediately preceding
twelve months, shall not exceed 15% of Material Total Assets as of the most
recently completed fiscal quarter, and (ii) in the case of a transaction
involving the Utility, the Utility shall be the survivor entity thereof or, in
the event the Utility shall not be the surviving entity thereof, (1) such
surviving entity shall be organized in a State of the United States with
substantially all of its assets and businesses located and conducted in the
United States and (2) the Administrative Agent shall have received (A) a
certificate, in form and substance satisfactory to the Administrative Agent, (x)
attaching a true and complete copy of each agreement, instrument or other
document effecting such merger, consolidation or acquisition, together with an
agreement signed on behalf of such surviving entity pursuant to which such
surviving entity shall have expressly assumed all of the indebtedness,
liabilities and other obligations of the Utility under and in accordance with
the Utility Credit Agreement and the other Loan Documents (as defined therein),
and (y) certifying that such merger, consolidation or acquisition has been
consummated in accordance with such agreements, instruments or other documents
referred to in the immediately preceding clause (x), and (B) such documents,
legal opinions and certificates as the Administrative Agent shall reasonably
request relating to the organization, existence and, if applicable, good
standing of such surviving entity, the authorization of such merger,
consolidation or acquisition and any other legal matters relating to such
surviving entity, the assumption agreement referred to in the immediately
preceding clause (x) or such merger, consolidation or acquisition; and

(e)        the Borrower may merge or consolidate with or into, or acquire
control of, or acquire all or any portion of the assets of any Person, provided
that:

(i)         immediately before and after giving effect thereto, no Default or
Event of Default shall exist;

(ii)        immediately before and after giving effect thereto, all of the
representations and warranties contained in the Loan Documents shall be true and
correct except as the context thereof otherwise requires and except for those
representations and warranties which by their terms or by necessary implication
are expressly limited to a state of facts existing at a time prior to such
merger, consolidation or acquisition, as the case may be, or such other matters
relating thereto as are identified in a writing to the Administrative Agent and
the Lenders and are satisfactory to the Administrative Agent and the Lenders;

(iii)       the Borrower shall be the surviving entity thereof or each of the
following conditions shall have been satisfied: (i) such surviving entity shall
have been incorporated or otherwise formed in a State of the United States with
substantially all of its assets and business located and conducted in the United
States, (ii) such surviving entity shall, at the time of such merger, have a
senior unsecured long term debt rating of BBB‑ or higher from S&P and Baa3 or
higher from Moody's (provided that, if such surviving entity shall be a public
utility holding company and shall not have at such time a senior unsecured long
term debt rating from S&P and Moody's, then its primary utility Subsidiary shall
have at such time a senior unsecured long term debt rating of BBB‑ or higher
from S&P and Baa3 or higher from Moody's), and (iii) such surviving entity shall
have expressly assumed the obligations of the Borrower under the Loan Documents
pursuant to a writing in form and substance satisfactory to the Administrative
Agent;

(iv)       immediately after giving effect thereto, the total consideration to
be paid by the Borrower to or for the account of any Person (other than the
Restricted Subsidiaries of the Borrower) in connection therewith, when added to
the total consideration paid by the Borrower and the Restricted Subsidiaries to
or for the account of any Person (other than the Borrower and the Restricted
Subsidiaries) in connection with all mergers, consolidations and acquisitions
permitted under Sections

-51-

--------------------------------------------------------------------------------

8.3(d) and 8.3(e) during the immediately preceding twelve month period shall not
exceed 15% of Material Total Assets as of the most recently completed fiscal
quarter; and

(v)        the Administrative Agent and the Lenders shall have received a
certificate duly signed by a duly authorized officer of the Borrower identifying
the Person to be merged with or into, consolidated with, or acquired by, the
Borrower, and certifying as to each of the matters set forth in subclauses (i)
through (iv) of this clause (e).

Section 8.4        Loans, Advances, Investments, etc.

The Borrower shall not, at any time, make any loan or advance to, or make or
permit to be made any investment or any other interest in, or enter into any
arrangement for the purpose of providing funds or credit to, any Person
(including any director or executive officer of the Borrower or to the extent it
will be a violation of applicable law, of any Subsidiary), or permit any of the
Restricted Subsidiaries so to do, other than (i) Permitted Investments, (ii)
loans and advances made by the Borrower to any of the Restricted Subsidiaries
and made by any of the Restricted Subsidiaries to the Borrower or any of the
other Restricted Subsidiaries, (iii) investments made by the Borrower in the
equity securities of any of the Restricted Subsidiaries and made by any of the
Restricted Subsidiaries in the equity securities of any of the other Restricted
Subsidiaries, (iv) arrangements made by the Borrower for the purpose of
providing funds or credit to any of the Restricted Subsidiaries and made by any
of the Restricted Subsidiaries for the purpose of providing funds or credit to
the Borrower or any of the other Restricted Subsidiaries, (v) investments made
before the Agreement Date by the Borrower in the equity securities of any of the
Unrestricted Subsidiaries, and (vi) provided that immediately before and after
giving effect thereto, no Default or Event of Default shall exist, (A)
investments made by the Borrower or any Restricted Subsidiary in the equity
securities of any of the Unrestricted Subsidiaries in an aggregate amount not in
excess of $10,000,000 in any fiscal year, and (B) loans and advances made by the
Borrower or any Restricted Subsidiary to any of the Unrestricted Subsidiaries
and other arrangements made by the Borrower or any Restricted Subsidiary for the
purpose of providing funds or credit to any of the Unrestricted Subsidiaries,
collectively, in an aggregate amount not in excess of $20,000,000 at any time
outstanding.

Section 8.5        Amendments, etc. of Employee Stock Ownership Plan

The Borrower shall not enter into or agree to any amendment, modification or
waiver, or permit any of the Restricted Subsidiaries so to do, of any term or
condition of, or any of its rights under, the Employee Stock Ownership Plan
(other than amendments and modifications described in the certificate delivered
pursuant to Section 5.5 or required by tax laws to maintain the qualified status
under Section 401(a) of the Code and any adoptive instruments or other
agreements providing for participation in the Employee Stock Ownership Plan by
the Borrower's affiliates), which amendment, modification or waiver could, in
the reasonable opinion of the Administrative Agent, adversely affect the
interests of the Lenders under the Loan Documents.

Section 8.6        Restricted Payments

The Borrower shall not declare or make, or agree to pay for or make, directly or
indirectly, any Restricted Payment, or permit any of the Restricted Subsidiaries
so to do, except that (i) the Borrower or any of the Restricted Subsidiaries may
declare and pay dividends with respect to its equity securities payable solely
in additional shares of such equity securities, (ii) any of the Restricted
Subsidiaries may declare and pay dividends with respect to its equity securities
to the Borrower or any of the other Restricted Subsidiaries, (iii) the Borrower
may make, and agree to make, payments on account of liabilities described in
clause (vi) of the definition of "Indebtedness" contained herein and permitted
by

-52-

--------------------------------------------------------------------------------

Section 8.1, (iv) the Borrower may declare and pay dividends with respect to its
preferred equity securities, (v) if at the time thereof and immediately after
giving effect thereto no Default or Event of Default shall have occurred and be
continuing, the Borrower may declare and pay, and agree to declare and  pay,
directly or indirectly, Restricted Payments in cash to its common shareholders
in an amount not in excess of Net Cash Receipts for the immediately preceding
twelve consecutive month period minus $25 million (tested for the period ending
on the last day of the calendar month preceding the date of the Board of
Directors' dividend declaration), and the Borrower may make and pay such cash
dividends so declared within 30 days of such declaration (without testing the
amount of such cash dividends again under the preceding formula as of the
payment date), and (vi) the Borrower or any of the Restricted Subsidiaries may
make, and agree to make, payments on account of subordinated Indebtedness
described in clause (iii) of the definition of "Restricted Payments" and
permitted by the subordination terms applicable thereto.

Section 8.7        Transactions with Affiliates

The Borrower shall not, and shall not permit any of the Restricted Subsidiaries
to, sell, transfer, lease or otherwise dispose of (including pursuant to a
merger) any property or assets to, or purchase, lease or otherwise acquire
(including pursuant to a merger) any property or assets from, or otherwise
engage in any other transactions with, any of its affiliates, except in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Restricted Subsidiary, as the case may be,
than could be obtained on an arms length basis from unrelated third parties,
provided that this Section shall not apply to (i) any transaction that is
permitted under Section 8.1, 8.3, 8.4 or 8.6 between or among the Borrower and
the Restricted Subsidiaries and not involving any other affiliate and (ii) any
transaction that is covered by the Inter‑Affiliate Policies Agreement as in
effect on the Agreement Date and any amendments, supplements or other
modifications thereto that are required by applicable law or by applicable
Governmental Authorities.  For purposes of this Section, (i) the term
"affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified and (ii) the
term "control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person through
the ability to exercise voting power (and the terms "controlling" and
"controlled" have meanings correlative thereto).

Section 8.8        Restrictive Agreements

The Borrower shall not, directly or indirectly enter into, incur or permit to
exist, or permit the Utility or any of the Utility Subsidiaries so to do, any
agreement or other arrangement that (i) prohibits the ability of the Borrower,
the Utility or any of the Utility Subsidiaries to create, incur or permit to
exist any Lien upon any of its property or assets or (ii) prohibits, restricts
or imposes any condition upon the ability of the Utility or any of the Utility
Subsidiaries to pay dividends or other distributions with respect to any shares
of its equity securities or to make or repay loans or advances to the Borrower
or any of the Restricted Subsidiaries or to make investments in the Borrower or
any of the Restricted Subsidiaries or to enter into arrangements for the purpose
of providing funds or credit to the Borrower or any of the Restricted
Subsidiaries, provided that (a) the foregoing shall not apply to restrictions
and conditions imposed by corporate law or by this Agreement, (b) the foregoing
shall not apply to prohibitions, restrictions and conditions existing on the
Agreement Date identified on Schedule 8.8 (but shall apply to any extension,
renewal, amendment or modification expanding the scope of any such prohibition,
restriction or condition), (c) clause (i) of this Section shall not apply to
prohibitions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (d) clause (i) of this Section shall not
apply to customary provisions in leases restricting the assignment thereof and
(e) clause (i) of this Section shall not apply to any prohibition with respect
to equity interests (other than

-53-

--------------------------------------------------------------------------------

equity interests in the Utility or any of the Utility Subsidiaries) owned or
otherwise held by or on behalf of the Borrower, the Utility or any of the
Utility Subsidiaries imposed by any agreement entered into in connection with a
project financing.

Section 8.9        Permitted Hedge Agreements

The Borrower shall not enter into any hedge agreements other than Permitted
Hedge Agreements.

Section 8.10      Covenants Applicable to the Unrestricted Subsidiary Group

The Borrower shall not permit any Person which is a member of the Unrestricted
Subsidiary Group to, directly or indirectly:

(a)        create, incur, assume or suffer to exist any Indebtedness or any
other Contingent Obligation, except (i) Indebtedness owed to the Borrower and
(ii) any other Indebtedness, provided that upon the creation, incurrence or
assumption of any Indebtedness for Borrowed Money under this clause (ii) after
the Agreement Date of any Person which is member of the Unrestricted Subsidiary
Group, an amount equal to 100% of the proceeds thereof (net of the sum of all
reasonable fees and out‑of‑pocket expenses paid by such Person in connection
with the issuance of such Indebtedness for Borrowed Money) are immediately
distributed to the Borrower (each, an "Unrestricted Subsidiary Group
Distribution") to be applied to the prepayment of the Revolving Credit Loans or
the repayment or repurchase of Senior Notes or to be deposited in escrow, in
each case pursuant to Section 2.6(c);

(b)        create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except for (i) Liens of the
type described in Section 8.2 (other than those described in Section 8.2(i)),
(ii) Liens securing Indebtedness described in subsection (a) above and (iii)
Liens existing on the Agreement Date as set forth on Schedule 8.10(b) as renewed
from time to time, but not any increases in the amounts secured thereby or the
Property subjected to such Lien thereon;

(c)        enter into, incur or permit to exist, any agreement or other
arrangement that (i) prohibits it from creating, incurring or permitting to
exist any Lien upon any of its property or assets or (ii) prohibits, restricts
or imposes any condition upon its ability to pay dividends or other
distributions with respect to any shares of its equity securities or to make or
repay loans or advances to the Borrower or any of the Restricted Subsidiaries or
to make investments in the Borrower or any of the Restricted Subsidiaries or to
enter into arrangements for the purpose of providing funds or credit to the
Borrower or any of the Restricted Subsidiaries, provided that (x) the foregoing
shall not apply to prohibitions, restrictions and conditions imposed by
corporate law, by this Agreement or under any instrument pursuant to which the
Indebtedness described in subsection (a)(ii) is issued, (y) the foregoing shall
not apply to prohibitions, restrictions and conditions existing on the Agreement
Date identified on Schedule 8.10(c) (but shall apply to any extension, renewal,
amendment or modification expanding the scope of any such prohibition,
restriction or condition), and (z) clause (i) of this Section shall not apply to
customary provisions in leases restricting the assignment thereof.

(d)        sell, transfer, lease or otherwise dispose of (including pursuant to
a merger) any property or assets to, or purchase, lease or otherwise acquire
(including pursuant to a merger) any property or assets from, or otherwise
engage in any other transactions with, any of its affiliates, except in the
ordinary course of business at prices and on terms and conditions not less
favorable to such Person than could be obtained on an arms length basis from
unrelated third parties, provided that this Section shall not apply to (i) any
transaction that is permitted under this Section 8.10 between or among the
Borrower and any member or members of the Unrestricted Subsidiary Group and not
involving any other

-54-

--------------------------------------------------------------------------------

affiliate, (ii) any transaction that is permitted under Sections 8.1(f) or
8.4(vi) between or among the Borrower and any member or members of the
Unrestricted Subsidiary Group and not involving any other

affiliate, (iii) loans and advances made by any member of the Unrestricted
Subsidiary Group to any other member of the Unrestricted Subsidiary Group, (iv)
arrangements by any member of the Unrestricted Subsidiary Group for the purpose
of providing funds or credit to any other member of the Unrestricted Subsidiary
Group, (v) investments made in the equity securities of any member of the
Unrestricted Subsidiary Group by any other member of the Unrestricted Subsidiary
Group, (vi) the declaration and payment of dividends or other distributions of
property made by any member of the Unrestricted Subsidiary Group to the Borrower
or any Subsidiary, (vii) the merger of any member of the Unrestricted Subsidiary
Group with and into the Borrower, any Restricted Subsidiary or any other member
of the Unrestricted Subsidiary Group, provided that in the case of any merger or
consolidation to which (x) the Borrower is a party, the Borrower shall be the
survivor and (y) any Restricted Subsidiary is a party, such Restricted
Subsidiary shall be the survivor unless the Borrower is also a party thereto in
which case the Borrower shall be the survivor, (viii) any transaction that is
covered by the Inter‑Affiliate Policies Agreement as in effect on the Agreement
Date and any amendments, supplements or other modifications thereto that are
required by applicable law or by applicable Governmental Authorities.  For
purposes of this subsection (d), (i) the term "affiliate" means, with respect to
a specified Person, another Person that directly, or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with the Person specified and (ii) the term "control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person through the ability to exercise voting power
(and the terms "controlling" and "controlled" have meanings correlative
thereto).

ARTICLE 9.     EVENTS OF DEFAULT

The following shall each constitute an "Event of Default" hereunder:

(a)        the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; or

(b)        the Borrower shall fail to pay any interest on any Loan or on any
reimbursement obligation in respect of any LC Disbursement or any fee,
commission or any other amount (other than an amount referred to in clause (a)
of this Article) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days; or

(c)        the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 7.3, 7.11, 7.12 or Article 8; or

(d)        the Borrower shall fail to observe or perform any other term,
covenant, or agreement contained in any Loan Document and such failure or event
shall have continued unremedied for a period of 30 days after the Borrower shall
have obtained knowledge of such failure or event; or

(e)        any representation or warranty made in any Loan Document or deemed
made by the Borrower pursuant to Section 6.1, or in any certificate, report
(other than an auditor's report), opinion (other than an opinion of counsel), or
other document delivered or to be delivered pursuant thereto, shall prove to
have been incorrect or misleading (whether because of misstatement or omission)
in any material respect when made; or

-55-

--------------------------------------------------------------------------------

(f)        the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal, interest or otherwise and regardless of amount)
in respect of any Material Obligations, when and as the same shall become due
and payable (after giving effect to any applicable grace period);

(g)        any event or condition occurs that results in any Material
Obligations of the Borrower or any Restricted Subsidiary becoming due prior to
their scheduled maturity or payment date, or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Obligations or any trustee or agent on its or their behalf
to cause any Material Obligations to become due prior to their scheduled
maturity or payment date or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to their scheduled maturity or payment date (in each
case after giving effect to any applicable cure period), provided that this
clause (g) shall not apply to (i) secured Indebtedness that becomes due solely
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, or (ii) any intercompany Indebtedness;

(h)        the Borrower or any of the Restricted Subsidiaries shall (i) suspend
or discontinue its business, (ii) make an assignment for the benefit of
creditors, (iii) generally not pay its debts as such debts become due, (iv)
admit in writing its inability to pay its debts as they become due, (v) file a
voluntary petition in bankruptcy, (vi) become insolvent (however such insolvency
shall be evidenced), (vii) file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment of debt, liquidation or
dissolution or similar relief under any present or future statute, law or
regulation of any jurisdiction, (viii) petition or apply to any tribunal for any
receiver, custodian or any trustee for any substantial part of its Property,
(ix) be the subject of any such proceeding filed against it which remains
undismissed for a period of 45 days, (x) file any answer admitting or not
contesting the material allegations of any such petition filed against it or any
order, judgment or decree approving such petition in any such proceeding, (xi)
seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, sequestrator, custodian, liquidator, or
fiscal agent for it, or any substantial part of its Property, or an order is
entered appointing any such trustee, receiver, custodian, liquidator or fiscal
agent and such order remains in effect for 45 days, or (xii) take any formal
action for the purpose of effecting any of the foregoing or looking to the
liquidation or dissolution of the Borrower or any of the Restricted
Subsidiaries; or

(i)         an order for relief is entered under the United States bankruptcy
laws or any other decree or order is entered by a court having jurisdiction (i)
adjudging the Borrower or any of the Restricted Subsidiaries bankrupt or
insolvent, (ii) approving as properly filed a petition seeking reorganization,
liquidation, arrangement, adjustment or composition of or in respect of Borrower
or any of the Restricted Subsidiaries under the United States bankruptcy laws or
any other applicable Federal or state law, (iii) appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of the Borrower or any of the Restricted Subsidiaries or of any
substantial part of the Property thereof, or (iv) ordering the winding up or
liquidation of the affairs of the Borrower or any of the Restricted
Subsidiaries, and any such decree or order continues unstayed and in effect for
a period of 45 days; or

(j)         One or more judgments or decrees against the Borrower or any of the
Restricted Subsidiaries or any combination thereof aggregating in excess of
$10,000,000, which judgment or decree (i) shall not be fully covered by
insurance after taking into account any applicable deductibles and (ii) shall
remain unpaid, unstayed on appeal, undischarged, unbonded or undismissed for a
period of at least 30 days.

(k)        any Loan Document shall cease, for any reason, to be in full force
and effect or the Borrower shall so assert in writing or shall disavow any of
its obligations thereunder; or

-56-

--------------------------------------------------------------------------------

(l)         an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or

(m)       any authorization or approval or other action by any Governmental
Authority required for the execution, delivery or performance of any Loan
Document shall be terminated, revoked or rescinded or shall otherwise no longer
be in full force and effect;

(n)        a Change in Control shall occur or a change in control, fundamental
change or any similar circumstance which, under the Indenture or the Utility
Indenture (including any supplemental indentures thereto) results in an
obligation of the Borrower or the Utility to prepay, purchase, offer to
purchase, redeem or defease in excess of $5,000,000 of Indebtedness thereunder.

Upon the occurrence of an Event of Default or at any time thereafter during the
continuance thereof, (a) if such event is an Event of Default specified in
clause (h) or (i) of this Article 9, the Aggregate Commitments shall immediately
and automatically terminate and the Loans, all accrued and unpaid interest
thereon and all other amounts owing under the Loan Documents shall immediately
become due and payable, and the Administrative Agent may, and, upon the
direction of the Required Lenders shall, exercise any and all remedies and other
rights provided in the Loan Documents, and (b) if such event is any other Event
of Default, any or all of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, and upon the
direction of the Required Lenders shall, by notice to the Borrower, declare the
Aggregate Commitments to be terminated forthwith, whereupon the Aggregate
Commitments shall immediately terminate, and (ii) with the consent of the
Required Lenders, the Administrative Agent may, and upon the direction of the
Required Lenders shall, by notice of default to the Borrower, declare the Loans,
all accrued and unpaid interest thereon, and all other amounts owing under the
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable, and the Administrative Agent may, and upon
the direction of the Required Lenders shall, exercise any and all remedies and
other rights provided pursuant to the Loan Documents.  Except as otherwise
provided in this Section, presentment, demand, protest and all other notices of
any kind are hereby expressly waived.  The Borrower hereby further expressly
waives and covenants not to assert any appraisement, valuation, stay, extension,
redemption or similar laws, now or at any time hereafter in force which might
delay, prevent or otherwise impede the performance or enforcement of any Loan
Document.

In the event that the Aggregate Commitments shall have been terminated or the
Loans, accrued and unpaid interest thereon and all other amounts owing under the
Loan Documents shall have been declared due and payable pursuant to the
provisions of this Section, any funds received by the Administrative Agent and
the Lenders from or on behalf of the Borrower shall be applied by the
Administrative Agent and the Lenders in liquidation of the Loans and the
obligations of the Borrower under the Loan Documents in the following manner and
order: (i) first, to the payment of interest on, and then the principal portion
of, any Loans which the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower; (ii) second, to the payment of any fees or expenses due
to the Administrative Agent from the Borrower hereunder, (iii) third, to
reimburse the Administrative Agent and the Lenders for any expenses (to the
extent not paid pursuant to clause (ii) above) due from the Borrower pursuant to
the provisions of Section 11.4; (iv) fourth, to the payment of accrued Facility
Fees, LC Fees and all other fees, expenses and amounts due under the Loan
Documents (other than principal of, and interest on, the Loans); (v) fifth, to
the payment of interest due on the Loans; (vi) sixth, to the payment of
principal outstanding on the Loans, pro rata according to each Lender's
aggregate outstanding Loans; and (vii) seventh, to the payment of any other
amounts owing to the Administrative Agent and the Lenders under any Loan
Document.

-57-

--------------------------------------------------------------------------------

ARTICLE 10.   THE ADMINISTRATIVE AGENT

Section 10.1      Appointment

Each Credit Party hereby irrevocably designates and appoints BNY as the
Administrative Agent of such Credit Party under the Loan Documents and each such
Credit Party hereby irrevocably authorizes BNY, as the Administrative Agent for
such Credit Party, to take such action on its behalf under the provisions of the
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of the Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in any Loan
Document, (i) the Administrative Agent shall not have any duties or
responsibilities other than those expressly set forth therein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against the Administrative Agent and (ii) none of
the Syndication Agent, the Documentation Agent or the Managing Agents shall have
any duty or obligation under the Loan Documents.

Section 10.2      Delegation of Duties

The Administrative Agent may execute any of its duties under the Loan Documents
by or through agents or attorneys‑in‑fact and shall be entitled to rely upon the
advice of counsel concerning all matters pertaining to such duties.

Section 10.3      Exculpatory Provisions

Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action lawfully taken or omitted to be taken by it or such Person
under or in connection with the Loan Documents (except the Administrative Agent
for its own gross negligence or willful misconduct) or (ii) responsible in any
manner to any Credit Party for any recitals, statements, representations or
warranties made by the Borrower or any officer thereof contained in the Loan
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, the Loan Documents or for the value, validity, effectiveness,
genuineness, perfection, enforceability or sufficiency of any of the Loan
Documents or for any failure of the Borrower or any other Person to perform its
obligations thereunder.  The Administrative Agent shall not be under any
obligation to any Credit Party to ascertain or to inquire as to the observance
or performance of any of the agreements contained in, or conditions of, the Loan
Documents, or to inspect the properties, books or records of the Borrower.  The
Administrative Agent shall not be under any liability or responsibility
whatsoever, as Administrative Agent, to the Borrower or any other Person as a
consequence of any failure or delay in performance, or any breach, by any Lender
of any of its obligations under any of the Loan Documents.

Section 10.4      Reliance by Administrative Agent

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, consent, certificate,
affidavit, opinion, letter, cablegram, telegram, fax, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may treat each Credit Party, or
the Person designated in the last notice filed with it under this Section, as
the holder of all of the interests of such Credit Party in its Loans,
participations in Letters of Credit and in its Notes until written

-58-

--------------------------------------------------------------------------------

notice of transfer, signed by such Credit Party (or the Person designated in the
last notice filed with the Administrative Agent) and by the Person designated in
such written notice of transfer, in form and substance satisfactory to the
Administrative Agent, shall have been filed with the Administrative Agent.  The
Administrative Agent shall not be under any duty to examine or pass upon the
validity, effectiveness, enforceability, perfection or genuineness of the Loan
Documents or any instrument, document or communication furnished pursuant
thereto or in connection therewith, and the Administrative Agent shall be
entitled to assume that the same are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under the Loan Documents unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate.  The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under the Loan Documents in accordance with a request or direction of
the Required Lenders, and such request or direction and any action taken or
failure to act pursuant thereto shall be binding upon all the Credit Parties and
all future holders of the Notes.

Section 10.5      Notice of Default

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agent
has received written notice thereof from a Credit Party or the Borrower.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall promptly give notice thereof to the Credit Parties and the
Borrower.  The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be directed by the Required Lenders,
provided, however, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Credit Parties.

Section 10.6      Non Reliance on Administrative Agent and Other Lenders

Each Credit Party expressly acknowledges that neither the Administrative Agent
nor any of its Related Parties has made any representations or warranties to it
and that no act by the Administrative Agent hereinafter, including any review of
the affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Credit Party.  Each Credit Party
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Credit Party, and based on
such documents and information as it has deemed appropriate, made its own
evaluation of and investigation into the business, operations, Property,
financial and other condition and creditworthiness of the Borrower and made its
own decision to enter into this Agreement.  Each Credit Party also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Credit Party, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
evaluations and decisions in taking or not taking action under any Loan
Document, and to make such investigation as it deems necessary to inform itself
as to the business, operations, Property, financial and other condition and
creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly required to be furnished to the Credit Parties by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Credit Party with any credit or other
information concerning the business, operations, Property, financial and other
condition or creditworthiness of the Borrower which may come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys in fact or affiliates.

-59-

--------------------------------------------------------------------------------

Section 10.7      Administrative Agent in Its Individual Capacity

BNY and its Related Parties may make loans to, accept deposits from, issue
letters of credit for the account of, and generally engage in any kind of
business with, the Borrower as though BNY were not Administrative Agent
hereunder.  With respect to the Commitment and Loans made or renewed by BNY and
the Note issued to BNY, BNY shall have the same rights and powers under the Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms "Lender" and "Lenders" shall in each case
include BNY.

Section 10.8      Successor Administrative Agent

If at any time the Administrative Agent deems it advisable, in its sole
discretion, it may submit to each of the Lenders a written notice of its
resignation as Administrative Agent under the Loan Documents, such resignation
to be effective upon the earlier of (i) the written acceptance of the duties of
the Administrative Agent under the Loan Documents by a successor Administrative
Agent and (ii) on the 30th day after the date of such notice.  Upon any such
resignation, the Required Lenders shall have the right to appoint from among the
Lenders a successor Administrative Agent.  If no successor Administrative Agent
shall have been so appointed by the Required Lenders and accepted such
appointment in writing within 30 days after the retiring Administrative Agent's
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and with the consent of the Borrower, such consent not to
be unreasonably withheld and not to be required during the existence of an Event
of Default, appoint a successor Administrative Agent, which successor
Administrative Agent shall be a commercial bank organized under the laws of the
United States or any State thereof and having a combined capital, surplus, and
undivided profits of at least $100,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent's rights, powers,
privileges and duties as Administrative Agent under the Loan Documents shall be
terminated.  The Borrower and the Lenders shall execute such documents as shall
be necessary to effect such appointment.  After any retiring Administrative
Agent's resignation as Administrative Agent, the provisions of the Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Loan Documents.  If at
any time there shall not be a duly appointed and acting Administrative Agent,
the Borrower agrees to make each payment due under the Loan Documents directly
to the Lenders entitled thereto during such time.

ARTICLE 11.   OTHER PROVISIONS

Section 11.1      Amendments and Waivers

(a)        No failure or delay by any Credit Party in exercising any right or
power under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
and/or the issuance, amendment, extension or renewal of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether any Credit
Party may have had notice or knowledge of such Default at the time.

-60-

--------------------------------------------------------------------------------

(b)        Neither any Loan Document nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders, provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender or increase the Aggregate Commitments, (ii)
reduce the principal amount of any Loan or any reimbursement obligation with
respect to a LC Disbursement, or reduce the rate of any interest, or reduce any
fees, payable under the Loan Documents, without the written consent of each
Credit Party affected thereby, (iii) postpone the date of payment at stated
maturity of any Loan or the date of payment of any reimbursement obligation with
respect to an LC Disbursement, any interest or any fees payable under the Loan
Documents, or reduce the amount of, waive or excuse any such payment, or
postpone the stated termination or expiration of the Commitments without the
written consent of each Credit Party affected thereby, (iv) change any provision
hereof in a manner that would alter the pro rata sharing of payments required by
Section 3.2(b) or the pro rata reduction of Commitments required by Section
2.5(c) or the pro rata funding of Revolving Credit Loans required by Section
2.3(b), without the written consent of each Credit Party affected thereby, (v)
change any of the provisions of this Section or the definition of the term
"Required Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, or change the currency in
which Loans are to be made, Letters of Credit are to be issued or payment under
the Loan Documents are to be made, or add additional borrowers without the
written consent of each Lender, and provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank hereunder without the prior written
consent of the Administrative Agent or the Issuing Bank, as applicable.

Section 11.2      Notices

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(a)        if to the Borrower, to it at 2030 Donahue Ferry Road, Pineville, LA
71360 5226; Attention: Michael Sawrie (Telephone: (318) 484‑7589; Facsimile:
(318) 484‑7697);

(b)        if to the Administrative Agent, or BNY as Issuing Bank, to it at
Agency Funding Administration, One Wall Street, 18th Floor, New York, New York
10286, Attention of: Sandra Morgan, Agency Function Administration, 18th Floor,
(Telephone No. (212) 635‑4692); Facsimile No. (212) 635‑6365 or 6366 or 6367,
with a copy to The Bank of New York, at Energy Industries Division, One Wall
Street, 19th Floor, New York, New York 10286, Attention of: Cynthia Howells
(Telephone No. (212) 635‑7889; Facsimile No. (212) 635‑7924); and

(c)        if to any other Credit Party, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire;

provided that any notice, request or demand by the Borrower to or upon the
Administrative Agent or the Lenders pursuant to Sections 2.3, 2.4, 2.5, 2.6 or
2.7 shall not be effective until received.  Any party to a Loan Document may
rely on signatures of the parties thereto which are transmitted by facsimile or
other electronic means as fully as if originally signed.  Any party hereto may
change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

-61-

--------------------------------------------------------------------------------

Section 11.3      Survival

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of any Loan Document and the making of any
Loans and the issuance of any Letter of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any LC Disbursement or any fee or any other
amount payable under the Loan Documents is outstanding and unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.10, 2.11, 2.12, 2.13, 11.4, 11.10 and
11.11 and Article 10 shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans and the LC Disbursements, the expiration or termination
of the Letters of Credit and the termination of the Commitments or the
termination of this Agreement or any provision hereof.

Section 11.4      Expenses; Indemnity; Damage Waiver

(a)        The Borrower shall pay (i) all reasonable out‑of‑pocket costs and
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of each Loan Document or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated thereby shall be consummated), (ii) all reasonable
out‑of‑pocket costs and expenses incurred by the Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out‑of‑pocket costs and
expenses incurred by any Credit Party, including the reasonable fees, charges
and disbursements of any counsel for any Credit Party and any expert witness
fees, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such reasonable out‑of‑pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

(b)        The Borrower shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an "Indemnified Party") against, and hold
each Indemnified Party harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnified Party, incurred by or asserted against any
Indemnified Party arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the transactions
contemplated by the Loan Documents, (ii) any Loan or Letter of Credit or the use
of the proceeds thereof including any refusal of the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of the Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnified Party is a party thereto, provided that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages,

-62-

--------------------------------------------------------------------------------

liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Party or arising solely
from claims between one such Indemnified Party and another such Indemnified
Party.

(c)        To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent or the Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as applicable, an amount equal to the
product of such unpaid amount multiplied by a fraction, the numerator of which
is the sum of such Lender's unused Commitments plus the outstanding principal
balance of such Lender's Loans and the denominator of which is the sum of the
unused Commitments plus the outstanding principal balance of all Lenders Loans
(in each case determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought or, in the event that no Lender shall have any
unused Commitments or outstanding Loans at such time, as of the last time at
which any Lender had any unused Commitments or outstanding Loans), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as applicable, was incurred by or asserted against the
Administrative Agent or the Issuing Bank, as applicable, in its capacity as
such.

(d)        To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnified Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct and actual damages) arising out of, in connection with, or
as a result of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the transactions contemplated by the Loan Documents or any
Loan or any Letter of Credit or the use of the proceeds thereof.

(e)        All amounts due under this Section shall be payable promptly but in
no event later than ten days after written demand therefor.

Section 11.5      Lending Offices

Each Lender shall have the right at any time and from time to time to transfer
its Loans to a different office, provided that such Lender shall promptly notify
the Administrative Agent and the Borrower of any such change of office.  Such
office shall thereupon become such Lender's Domestic Lending Office or
Eurodollar Lending Office, as the case may be, provided, however, that no such
Lender shall be entitled to receive any greater amount under Section 2.11, 2.12
or 2.13 as a result of a transfer of any such Loans to a different office of
such Lender than it would be entitled to immediately prior thereto unless such
claim would have arisen even if such transfer had not occurred.

Section 11.6      Assignments and Participations

(a)        The provisions of the Loan Documents shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Credit Party (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void). Nothing in the Loan Documents,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each
Credit Party) any legal or equitable right, remedy or claim under or by reason
of any Loan Document.

(b)        Any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under the Loan Documents (including all or
a portion of its Commitment or

-63-

--------------------------------------------------------------------------------

obligations in respect of its LC Exposure and the applicable Loans at the time
owing to it), provided that (i) except in the case of an assignment to a Lender
or an Affiliate or an Approved Fund of a Lender, each of the Borrower, the
Administrative Agent and the Issuing Bank must give its prior written consent to
such assignment (which consent shall not be unreasonably withheld or delayed)),
(ii) except in the case of an assignment to a Lender or an Affiliate or an
Approved Fund of a Lender or an assignment of the entire remaining amount of the
assigning Lender's Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance Agreement with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless the Borrower and
the Administrative Agent otherwise consent, (iii) no assignments to the Borrower
or any of its Affiliates shall be permitted, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance Agreement together with, unless otherwise agreed by the
Administrative Agent, a processing and recordation fee of $3,500, and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire, and provided further, that any consent of the
Borrower otherwise required under this paragraph shall not be required if a
Default has occurred and is continuing.  Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance Agreement, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance Agreement, have the rights and obligations of
a Lender under the Loan Documents, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance Agreement,
be released from its obligations under the Loan Documents (and, in the case of
an Assignment and Acceptance Agreement covering all of the assigning Lender's
rights and obligations under the Loan Documents, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.11,
2.12, 2.13 and 11.4). Any assignment or transfer by a Lender of rights or
obligations under the Loan Documents that does not comply with this paragraph
shall be treated for purposes of the Loan Documents as a sale by such Lender of
a participation in such rights and obligations in accordance with paragraph (e)
of this Section.

(c)        The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York City a copy of each
Assignment and Acceptance Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Revolving Credit Loans owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive absent clearly demonstrable error, and the
Borrower and each Credit Party may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Credit Party, at any reasonable
time and from time to time upon reasonable prior notice.

(d)        Upon its receipt of a duly completed Assignment and Acceptance
Agreement executed by an assigning Lender and an assignee, the assignee's
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance Agreement and record the information contained therein
in the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(e)        Any Lender may, without the consent of the Borrower or any Credit
Party, sell participations to one or more banks or other entities other than the
Borrower or any of its Affiliates (each such bank or other entity being called a
"Participant") in all or a portion of such Lender's rights and obligations under
the Loan Documents (including all or a portion of its Commitment, LC Exposure,
and

-64-

--------------------------------------------------------------------------------

outstanding Revolving Credit Loans owing to it), provided that (i) such Lender's
obligations under the Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower and the Credit Parties shall continue
to deal solely and directly with such Lender in connection with such Lender's
rights and obligations under the Loan Documents. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce the Loan Documents and to approve
any amendment, modification or waiver of any provision of any Loan Documents,
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 11.1(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.11,
2.12 and 2.13 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.9 as though it were a Lender, provided that such Participant agrees
to be subject to Section 3.2(c) as though it were a Lender.

(f)        A Participant shall not be entitled to receive any greater payment
under Section 2.11 or 2.12 than the Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower's prior written
consent. A Participant that would be a Lender organized under the laws of a
jurisdiction other than the United States or any State thereof if it were a
Lender shall not be entitled to the benefits of Section 2.11 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.11(d) as
though it were a Lender.

(g)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under the Loan Documents to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest, provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations under the
Loan Documents or substitute any such pledgee or assignee for such Lender as a
party hereto.

Section 11.7      Counterparts; Integration; Effectiveness

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which, when taken together, shall constitute but one contract. This Agreement
and any separate letter agreements with respect to fees payable to any Credit
Party or the syndication of the credit facilities established hereunder
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Article 5,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 11.8      Severability

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being

-65-

--------------------------------------------------------------------------------

understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

Section 11.9      Right of Set off

In addition to any rights and remedies of the Lenders provided by law, upon the
occurrence of an Event of Default and the acceleration of the obligations owing
in connection with the Loan Documents, or at any time upon the occurrence and
during the continuance of an Event of Default under clause (a) of Article 9,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent not prohibited by
applicable law, to set off and apply against any indebtedness, whether matured
or unmatured, of the Borrower to such Lender, any amount owing from such Lender
to the Borrower, at, or at any time after, the happening of any of the above
mentioned events.  To the extent not prohibited by applicable law, the aforesaid
right of set off may be exercised by such Lender against the Borrower or against
any trustee in bankruptcy, custodian, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor of
the Borrower, or against anyone else claiming through or against the Borrower or
such trustee in bankruptcy, custodian, debtor in possession, assignee for the
benefit of creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set off shall not have been
exercised by such Lender prior to the making, filing or issuance, or service
upon such Lender of, or of notice of, any such petition, assignment for the
benefit of creditors, appointment or application for the appointment of a
receiver, or issuance of execution, subpoena, order or warrant.  Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set off and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such set off and application.

Section 11.10    Governing Law; Jurisdiction; Consent to Service of Process

(a)        This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

(b)        The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
applicable law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State court or, to the extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any other Credit Party may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower, or any of its property, in the courts of any jurisdiction.

(c)        The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby

-66-

--------------------------------------------------------------------------------

irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 11.2. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 11.11    WAIVER OF JURY TRIAL

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS CREDIT
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 11.12    Headings

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

[Signature Pages Follow]

-67-

--------------------------------------------------------------------------------


CLECO CORPORATION
CREDIT AGREEMENT

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

CLECO CORPORATION

By: /s/ Dilek Samil        
Name: Dilek Samil
Title: Executive Vice President & CFO

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

THE BANK OF NEW YORK, Individually
and as Administrative Agent

By: /s/ Cynthia Howells                                     
Name: Cynthia Howells
Title: Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

BANK ONE, NA, Individually and as Syndication Agent

By: /s/ Dawn M. Lawer 
Name: Dawn M. Lawer
Title: Managing Director

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

WESTLB AG, NEW YORK BRANCH, Individually and as Documentation Agent

By: /s/ Jeffrey S. Davidson        
Name: Jeffrey S. Davidson
Title:  Associate Director

By: /s/ Salvatore Battinelli          
Name: Salvatore Battinelli
Title: Managing Director Credit Department

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

ALLIED IRISH BANKS, P.L.C. Individually and as a Managing Agent

By:  /s/ Aidan Lanigan   

Name: Aidan Lanigan

Title: Assistant Vice President

 

 

By: /s/ Anthony O'Reilly           

Name: Anthony O'Reilly

Title: Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

COBANK, ACB Individually and as a Managing Agent

By: /s/ Paul Podany      

Name: Paul Podany

Title: Assistant Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

                      COMMERZBANK AG, NEW YORK AND GRAND                
                      CAYMAN BRANCHES Individually and as a Managing Agent

By: /s/ Harry P. Yergey 

Name: Harry P. Yergey

Title: Senior Vice President & Manager

 

 

By: /s/ Subash R. Viswanathan  

Name: Subash R. Viswanathan

Title: Senior Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

KEYBANK NATIONAL ASSOCIATION Individually and as a Managing Agent

By: /s/ Sherrie I. Manson           

Name: Sherrie I. Manson

Title: Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch

By: /s/ Sarah Wu          
Name: Sarah Wu
Title: Vice President

By: /s/ S. William Fox   
Name: S. William Fox
Title: Director

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

GOLDMAN SACHS CREDIT PARTNERS L.P.

By: /s/ Robert Wagner   
Name: Robert Wagner
Title: Authorized Signatory

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

REGIONS BANK

By: /s/ Tammy Foshee  
Name: Tammy Foshee
Title: Assistant Vice President, Corporate Banking Regions Bank

--------------------------------------------------------------------------------


CLECO CORPORATION
CREDIT AGREEMENT

                        WHITNEY NATIONAL BANK

                        By:     /s/ Edgar W. Santa Cruz, III        
                        Name:     Edgar W. Santa Cruz, III
                        Title:       Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

                            HIBERNIA NATIONAL BANK

                            By:    /s/ Kermit W. Pharris, Jr. 
                            Name:    Kermit W. Pharris, Jr.
                            Title:      Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

THE BANK OF TOKYO-MITSUBISHI, LTD.,
HOUSTON AGENCY

By: /s/ John M. Mearns 
Name: John M. Mearns
Title: Vice President & Manager

By: /s/ Joey Powell       
Name: Joey Powell
Title: Assistant Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

UNION BANK OF CALIFORNIA, N.A.

By: /s/ Susan K. Johnson           
Name: Susan K. Johnson
Title: Vice President

--------------------------------------------------------------------------------

CLECO CORPORATION
CREDIT AGREEMENT

BANK HAPOALIM B.M.

By: /s/ Marc Bosc         
Name: Marc Bosc
Title: Vice President

By: /s/ Lenroy Hackett  
Name: Lenroy Hackett
Title: SVP

--------------------------------------------------------------------------------